                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

1ST SGT SCOTT JOHNSON, LINDSEY    )
JOHNSON, SSGT GARRETT BURN,       )
KALIE BURN, CPL WILLIAM LEWIS,    )
LAKIN LEWIS, on their own behalf and
                                  )
on behalf of others similarly situated,
                                  )
                                  )
     Plaintiffs,                  )
                                  )
v.                                )
                                  )
LEND LEASE (US) PUBLIC            )
PARTNERSHIPS LLC, LEND LEASE (US) )
PUBLIC PARTNERSHIPS HOLDINGS LLC, )
AMCC MANAGING MEMBER LLC,         )
ATLANTIC MARINE CORPS             )
COMMUNITIES LLC, AMCC PROPERTY    )
MANAGEMENT LLC, ATLANTIC MARINE )
CORPS COMMUNITIES PROPERTY        )
MANAGEMENT LLC, WINN              )
MANAGEMENT GROUP LLC, and         )
WR SOUTH LLC,                     )
                                  )
     Defendants.                  )
                                  )

                                CLASS ACTION COMPLAINT

       Plaintiffs, First Sergeant Scott Johnson, his spouse Lindsey Johnson, Staff Sergeant Garrett

Burn, his spouse Kalie Burn, Corporal William Lewis, and his spouse Lakin Lewis, bringing this

action on their own behalf and on behalf of a class of others similarly situated, by their undersigned

counsel, for their Complaint against the Defendants, Lend Lease (US) Public Partnerships LLC,

Lend Lease (US) Public Partnerships Holdings LLC, AMCC Managing Member LLC, Atlantic

Marine Corps Communities LLC, AMCC Property Management LLC, Atlantic Marine Corps

Communities Property Management LLC, Winn Management Group LLC, and WR South LLC

(collectively “Defendants” or “AMCC”), allege and say:




           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 1 of 70
    I.        NATURE OF THE ACTION.

         1.      The Defendants, consisting of Lend Lease and Winn entities, own and manage over

4,0001 housing units at Marine Corps Base Camp Lejeune (“MCB Camp Lejeune”) under the terms

of a 50-year ground lease with the United States Department of the Navy (“Navy”). Active

management and control over the housing lies with the Defendants; they do not enjoy immunity.2

The government placed its trust in these private companies, who promised both the Navy and the

military families that they would provide excellent quality housing. Indeed, this is necessary so

that servicemembers can maintain morale and focus on protecting the nation.

         2.      However, after being given sole responsibility, Lend Lease and Winn placed profits

over tenants. This led to cockroaches, filth, vermin, leaks, water intrusion, mold and mildew,

failing appliances and fixtures, ineffective maintenance, inadequate repairs, and rude and bullying

customer service. Meanwhile, the military housing property management became a profit center

for Defendants, as they took the full Basic Allowance for Housing (“BAH”)3 for each

servicemember tenant each month.

         3.      As conditions grew worse, Defendants exploited the fact that military

servicemembers are trained not to complain. When families did complain, they feared that

Defendants would use their superior power to cause retaliation. Making matters worse, the

Defendants shielded exposure of the scope of their delinquency by use of misleading surveys and

service data. Defendant’s failure to provide quality property management and repair and




1
  See general information at https://www.lejeune.marines.mil/New-Personnel/Settling-In/. This lawsuit excludes
tenants at Heroes Manor, which is managed by another provider.
2
  Childs v. San Diego Family Housing, LLC, No. 3:19-cv-02329-JM-MDD (S.D. Cal.), see United States Statement
of Interest, Doc. 32, filed Aug. 17, 2020.
3
  Federal law provides that any “member of a uniformed service who is entitled to basic pay” is also “entitled to a
basic allowance for housing.” 37 U.S.C. § 403(a)(1). The amount of such BAH will vary according to the service
member’s pay grade, dependency status and geographic location. Id.

                                                         2

              Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 2 of 70
maintenance service led to unacceptable and intolerable residential housing conditions for the

named Plaintiffs and for other similarly situated servicemember families.

        4.       Over time, Plaintiffs and other servicemember families began to connect with each

other and work with elected representatives and nonprofit groups to expose the unacceptable

conditions. As the problems at MCB Camp Lejeune and other privatized military housing projects

were revealed, this led to public outcry, congressional hearings and governmental watchdog

investigations, within the last two years. The Governmental Accountability Office (“GAO”)

determined that the satisfaction surveys and maintenance data kept and promoted by the top five

privatized providers, including Defendants, were unreliable. The CEO of Lend Lease was

summoned to testify in Congress and admitted to “unacceptable”4 conditions. Lend Lease has

promised to make upgrades prospectively but has not offered any compensation retroactively for

the affected military families. The purpose of this lawsuit is to obtain such relief, and to ensure

full abatement of the nuisance.

        5.       Plaintiffs and class members share common issues, which stem from common facts

prevalent across the putative class, and include the following:

                 a.       During the class period embracing the last four years, servicemembers
                          executed substantially identical Form Leases5 with Defendants Atlantic
                          Marine Corps Communities LLC and AMCC Property Management LLC;

                 b.       The families have lived in similar units built using economies of scale;

                 c.       The families have all relied on the same AMCC property management;

                 d.       Servicemembers pay similar BAH amounts;




4
  Denis Hickey, Chief Executive Officer, Lendlease Americas Inc., Dec. 5, 2019 Statement, House Armed Services
Committee Hearing, “Privatized Housing: Are Conditions Improving for Our Military Families?” available at
https://www.congress.gov/116/meeting/house/110267/witnesses/HHRG-116-AS03-Wstate-HickeyD-20191205.pdf
5
  Generic version available online at https://www.lejeune.marines.mil/portals/27/documents/family-housing/public-
private-venture/amcc-nc-lease-agreement.pdf (“Form Lease”).

                                                        3

             Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 3 of 70
                 e.       Each servicemember’s BAH amount was calculated based on the cost of
                          reasonable rental housing and based on the promise made by Defendants to
                          the families and to the military to provide quality healthy housing;

                 f.       But servicemembers did not get a reasonable rental housing product worth
                          the BAH, due to Defendants’ violations of their obligations both stated in
                          their agreements with the Navy, and imposed on them by the common law
                          governing their landlord-tenant relation with the tenants;

                 g.       Servicemembers depend on the landlord to repair and maintain the
                          premises, appliances, their Heating, Ventilation, and Air Conditioning
                          (“HVAC”) systems, and other fixtures;

                 h.       Part of military family quality of life, i.e., their housing experience, consists
                          of being able to rely on safe and effective service, repair, maintenance and
                          upkeep of the premises; this is a protected property interest under the law
                          of habitability and temporary recurrent private nuisance;

                 i.       But that is not the leased housing product they got. A recent survey of MCB
                          Camp Lejeune servicemember families found that 65% had issues with
                          repair, maintenance and remediation; 60% had negative or very negative
                          experiences; 38% had issues with mold; 33% had issues with weather
                          damage; 23% had structural concerns; and 20% reported filth in the units;6

                 j.       Meanwhile, the Lend Lease / Winn AMCC entities promoted deceptive
                          resident satisfaction surveys that misrepresented the actual situation. The
                          GAO recently found them to be unreliable.7

                 k.       And, AMCC kept customer service, repair, maintenance and remediation
                          records that were also false and misleading. When the GAO investigated,
                          they found the data unreliable as well.8




6
  Military Family Advisory Network (“MFAN”), Final Research Report: Living Conditions of Families in
Privatized Military Housing, May 2019 (“MFAN 2019”), at pp. 10 (survey took place in early 2019), 15 (21.07%
had very negative satisfaction rate, 39.46% had negative for total of 60.53%), 156 (showing Lejeune survey results
by issues and manifest effects: Maintenance, repairs, or remediation, 65%; Mold, 38%; Weather damage, 33%;
Structural concerns, 23%; Filth in homes, 20%).
7
  GAO, Military Housing: Preliminary Recommendations to Strengthen DOD's Oversight and Monitoring of
Privatized Housing, GAO-20-471T, March 3, 2020, p. 11 (“Unreliable” and “misleading”).
8
  GAO, Military Housing Privatization: Preliminary Observations on DOD's Oversight of the Condition of
Privatized Military Housing, GAO-20-280T, Dec. 3, 2019, p. 11 (noting “these data are not captured reliably or
consistently for use in the ongoing monitoring of the condition of privatized housing units”); GAO Watchdog
Report, March 2020 (Elizabeth Field, Defense Capabilities and Management Director, describing “work order data”
as “unreliable”).

                                                        4

             Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 4 of 70
         6.       The named Plaintiff class representatives exemplify the negative effects that this

unfair and deceptive residential leasing business model has caused, and that the Defendants’ failure

to abide by their promises to tenants and to the government has caused. While the effects may

differ by family, the causes are common. The case is appropriate for class certification either in

full under Fed. R. Civ. P. 23(a) & (b) with regard to all claims for relief for the defined class, or,

in full for certain claims, in part for relevant issues under one or more claims under Rule 23(c)(4),

and with provision for one or more subclasses under Rule 23(c)(5).

   II.         THE PARTIES.

               A. Plaintiffs.

         7.       First Sergeant Scott A. Johnson (1st Sgt; E-8) has been a servicemember with the

United States Marine Corps (“Marines”) for over 18 years. From October 2015 through mid-2019,

1st Sgt Johnson, his wife Lindsey, and their three minor children resided in a rental duplex home

at 7061 Omaha Road, Jacksonville, NC 28543, in the AMCC Knox Landing development.

         8.       On October 23, 2015, 1st Sgt Johnson executed a Form Lease with Atlantic Marine

Corps Communities LLC and AMCC Property Management LLC regarding the property. During

the pertinent times, 1st Sgt Johnson was a contracting party under the Form Lease, made rental

payments pursuant to his BAH, and held a possessory and occupancy interest in the property.

         9.       Plaintiff Lindsey Johnson is the wife of 1st Sgt Johnson. During the pertinent

times, Ms. Johnson held a possessory and occupancy interest in the property.

         10.      Staff Sergeant Garrett Burn (SSgt; E-6) has been a servicemember with the

Marines for over 12 years. Starting in August 2018, SSgt Burn, his wife Kalie, and their children

resided in a rental home at 6855 Omaha Road, Jacksonville, NC 28543, in Knox Landing.




                                                  5

               Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 5 of 70
       11.      On August 7, 2018, SSgt Burn executed a Form Lease with AMCC regarding the

property. During the pertinent times, SSgt Burn was a contracting party under the Form Lease,

made rental payments pursuant to his BAH, and held a possessory and occupancy interest.

       12.      Plaintiff Kalie Burn is the wife of SSgt Burn. During the pertinent times, Ms. Burn

held a possessory and occupancy interest in the property.

       13.      Corporal William Lewis (Cpl; E4) is a servicemember with the Marines.

Beginning in October 2019, Cpl Lewis, his wife Lakin, and, once born, their infant child resided

in a rental unit in a four-unit building located at 1237 Monarch Court, Jacksonville, NC 28543, in

the AMCC Tarawa Terrace community.

       14.      On October 9, 2019, Cpl Lewis executed a Form Lase with AMCC. During the

pertinent times, Cpl Lewis was a contracting party under the Form Lease, made rental payments

pursuant to his BAH, and held a possessory and occupancy interest.

       15.      Plaintiff Lakin Lewis is the wife of Cpl Lewis. During the pertinent times, Ms.

Lewis held a possessory and occupancy interest in the property.

             B. Defendants.

       16.      The Defendants consist of entities associated with the Lend Lease construction and

property development multinational based in Australia, and the Winn property management

company headquartered in Boston. As shown below, the Lend Lease and Winn organizations

formed a joint venture to build, own and manage the privatized military housing at MCB Camp

Lejeune. To do so, they set up a convoluted corporate structure as alleged further below.

       17.      Defendant Lend Lease (US) Public Partnerships LLC is a Delaware limited

liability company doing business in North Carolina. The members of Lend Lease (US) Public

Partnerships, LLC are Lend Lease (US) PPP, Inc. and Actus ATD Inc., both Delaware corporations



                                                 6

             Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 6 of 70
with a principal place of business in New York. On information and belief, Lend Lease (US) Public

Partnerships LLC has during the class period performed housing-related construction, renovation

or demolition work at MCB Camp Lejeune.9 It may be served with process at its office address at

5401 Maryland Avenue, MCB Camp Lejeune, NC 28547; 1201 Demonbreun Street, Suite 800,

Nashville TN 37203; One Washington Mall, Suite 500, Boston MA 02108; or 200 Park Avenue,

9th Floor, New York, NY 10166.

        18.      Defendant Lend Lease (US) Public Partnerships Holdings LLC is a Delaware

limited liability company doing business in North Carolina. Lend Lease (US) Public Partnerships

Holdings LLC is the sole member of AMCC Managing Member LLC.10 The members of Lend

Lease (US) Public Partnerships Holdings LLC are Lend Lease (US) Public Partnerships, LLC and

Lend Lease (US) PPP, Inc. This entity may be served with process at its office address at 5401

Maryland Avenue, MCB Camp Lejeune, NC 28547; 1201 Demonbreun Street, Suite 800,

Nashville TN 37203; One Washington Mall, Suite 500, Boston MA 02108; or 200 Park Avenue,

9th Floor, New York, NY 10166.

        19.      Defendant AMCC Managing Member LLC is a Delaware limited liability

company doing business in North Carolina stated to have a main office in Tennessee.11 It and the

Navy are the members of Atlantic Marine Corps Communities, LLC. The sole member of AMCC

Managing Member LLC is Lend Lease (US) Public Partnerships Holdings, LLC.12 AMCC

Managing Member LLC is an indirect subsidiary of the Australian multinational, Lend Lease. This


9
  Cf. James v. Guardian Fall Protection, Inc., No. 5:16-cv-00035-D, E.D.N.C., Doc. 29, answer filed Feb. 26, 2016,
¶¶ 6, 16 (describing that Atlantic Marine Corps Communities LLC as owner entered into a contract with Lend Lease
(US) Public Partnerships LLC, f/k/a Actus Lend Lease LLC, to serve as the design builder for a re-roofing project
for military housing located at New River Air Station, Onslow County), 17-19 (identifying employees with Lend
Lease (US) Public Partnerships Holdings LLC including project director, project engineer, construction manager).
10
   See James, No. 5:16-cv-00035-D, E.D.N.C., answer filed Feb. 26, 2016, Doc. 29, ¶ 9; notice of removal filed Jan.
20, 2016, Doc. 1, p. 4.
11
   Gillespie v. Actus Lend Lease LLC, No. 9:10-cv-00120-RMG (D.S.C.), answer, March 2, 2010, ¶ 9 (so stating).
12
   James, No. 5:16-cv-00035-D, E.D.N.C., notice of removal, Doc. 1, p. 4.

                                                         7

              Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 7 of 70
entity may be served with process at its office address at 5401 Maryland Avenue, MCB Camp

Lejeune, NC 28547; 1201 Demonbreun Street, Suite 800, Nashville TN 37203; One Washington

Mall, Suite 500, Boston MA 02108; 200 Park Avenue, 9th Floor, New York, NY 10166; or, c/o

CT Corporation System, 160 Mine Lake Court Suite 200, Raleigh NC 27615-6417.

           20.      Defendant Atlantic Marine Corps Communities LLC is a limited liability

company organized under Delaware law and doing business in North Carolina stated to have a

main office in Tennessee.13 It may be served with process at its office address at 5401 Maryland

Avenue, MCB Camp Lejeune, NC 28547; 1201 Demonbreun Street, Suite 800, Nashville TN

37203; One Washington Mall, Suite 500, Boston MA 02108; 200 Park Avenue, 9th Floor, New

York, NY 10166; or, c/o CT Corporation System, 160 Mine Lake Court Suite 200, Raleigh NC

27615-6417.

           21.      Atlantic Marine Corps Communities LLC is listed as the “Owner” on the Form

Lease.14 It was formed on May 16, 2005 in connection with the Lend Lease organization winning

the bid to provide the privatized military housing including at MCB Camp Lejeune. The Lend

Lease organization via its indirect subsidiary AMCC Managing Member LLC has represented that

it owns a two-thirds interest of Atlantic Marine Corps Communities LLC and is its active managing




13
     Gillespie, No. 9:10-cv-00120-RMG (D.S.C.), answer filed March 2, 2010, ¶ 10 (so stating).
14
     Form Lease, p. 2.

                                                          8

                 Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 8 of 70
member;15 with the Navy a passive minority member with a one-third interest.16 No claim herein

is brought against the Navy.

        22.      Plaintiffs separately name as Defendants AMCC Property Management LLC and

Atlantic Marine Corps Communities Property Management LLC due to ambiguity in available

information regarding what may be one legal entity working under assumed names.                               On

information and belief, AMCC Property Management LLC is a limited liability company

formed under Delaware law and doing business in North Carolina, and said to have a main office

in Tennessee.17 According to Onslow County Register of Deeds filings,18 Winn LLC Manager,

Inc. is the manager of Winn Military Housing Ventures LLC, which is the manager of Winn

Housing Services LLC, which is the sole member of AMCC Property Management LLC. It may

be served with process at 5401 Maryland Avenue, MCB Camp Lejeune, NC 28547; One

Washington Mall, Suite 500, Boston MA 02108; 200 Park Avenue, 9th Floor, New York, NY

10166; or c/o Cogency Global Inc., 850 New Burton Road Suite 201, Dover, Delaware 19904.

        23.      On information and belief, Atlantic Marine Corps Communities Property

Management LLC is a limited liability company formed under Delaware law and doing business




15
   Atlantic Marine Corps Communities, LLC v. Onslow County, No. 7:06-cv-00035-H, 497 F. Supp. 2d 743, 748 &
n.4 (E.D.N.C. 2007) (“As discussed at the hearing held in this matter, Actus [the former name for the Lend Lease
United States entity later name-changed in 2011 to Lend Lease (US) Public Partnerships LLC] retains a 2/3 interest
in AMCC; the Department of the Navy retains a 1/3 interest in AMCC. Actus is a member and the ‘Managing
Member’ of AMCC; the government is a member.”). This arrangement is not unusual. E.g., AETC II Privatized
Housing, LLC v. Tom Green Cnty. Appraisal Dist., 2015 Tex. App. LEXIS 6357, *1-2 (Tex. 3rd Court of Appeals
June 24, 2015) (Goodfellow Air Force Base; privatized military housing; “AETC is a public-private venture, formed
as a Delaware limited liability company, in which the U.S. owns 49% as an investor member.”).
16
   497 F. Supp. 2d 743, 748. Among other things, “[t]he government ‘shall not take part in the management of
[AMCC], transact any business for or in the name of [AMCC], or have the right or power to sign documents for or
otherwise bind [AMCC].’” Id., quoting from the Limited Liability Company Operating Agreement of AMCC.
17
   Gillespie, No. 9:10-cv-00120-RMG (D.S.C.), answer filed March 2, 2010, Doc. 21, ¶ 13 (“AMCC Property
Management LLC, admits that it was a corporation [sic] duly organized and incorporated in the State of Delaware
with its principal place of business in Tennessee”).
18
   Onslow County Register of Deeds, Book 3247, Page 821, June 19, 2009.

                                                        9

              Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 9 of 70
in North Carolina.19 It may be served with process at 5401 Maryland Avenue, MCB Camp

Lejeune, NC 28547; One Washington Mall, Suite 500, Boston MA 02108; 200 Park Avenue, 9th

Floor, New York, NY 10166.

        24.      AMCC Property Management LLC is identified in the Form Lease as being the

“Authorized Agent”20 of Atlantic Marine Corps Communities LLC (the “Owner”), and as being

“authorized to manage the Premises on behalf of Owner.”21 Atlantic Marine Corps Communities

Property Management LLC has represented itself previously in materials filed in this Court as

being a “division” of Winn Management Group LLC, which manages rental homes for military

personnel at MCB Camp Lejeune.22 On June 19, 2009, AMCC Property Management LLC filed

a certificate of assumed name with the Onslow County Register of Deeds to use the assumed name

of “Atlantic Marine Corp Community” [sic] and identified its sole member as being Winn Housing

Services LLC.23

        25.      Defendant Winn Management Group LLC is a limited liability company

organized under Massachusetts law and doing business in North Carolina. It may be served with

process at its office at One Washington Mall, Suite 500, Boston MA 02108; 2400 Burton St #400,

Richmond, VA 23223; 6 Faneuil Hall Marketplace, Boston MA 02109; or c/o Cogency Global

Inc., 212 South Tryon Street, Charlotte NC 28281.




19
   Hess v. Atlantic Marine Corps Communities Property Management, LLC, No. 7:13-cv-00018-BO (E.D.N.C.),
Amended complaint, Doc. 11, ¶ 2, Answer, Doc. 12, ¶ 2 (operating in Onslow County).
20
   Form Lease, p. 1.
21
   Form Lease, p. 2.
22
   Hess, Declaration of B.J. Cozart, Doc. 30-2, filed Jan. 17, 2014, ¶¶ 1-2 (averring regarding “Winn Management
Group, LLC (‘Winn’) and Atlantic Marine Corps Communities Property Management, LLC (‘AMCC’)” that
“AMCC, which is a division of Winn, manages rental homes for military personnel in various states and is
associated with eight military installations, including Camp Lejeune, North Carolina.”); supplemental declaration of
B.J. Cozart, Doc. 33-6 (same); and cf. mem. in support of def. motion for summary judgment, Doc. 30, p. 2.
23
   Onslow County Register of Deeds, Book 3247, Page 821.

                                                        10

              Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 10 of 70
        26.      Defendant WR South, LLC is a Delaware limited liability company that on

information and belief has assisted Winn with regard to MCB Camp Lejeune. It was originally

formed under the name Winn Management South LLC on or about December 17, 2008. On

February 27, 2009, it filed a certificate of assumed name with the Onslow County Register of

Deeds to use the assumed name WinnResidential.24 On June 28, 2010, it changed its name to WR

South, LLC. On March 15, 2019, WR South LLC filed an annual report with the North Carolina

Secretary of State stating that it engaged in “real estate management,” and could be served at c/o

Cogency Global Inc., 212 South Tryon Street, Charlotte NC 28281, or at its home office address,

6 Faneuil Hall Marketplace, Boston MA 02109.

        27.      Atlantic Marine Corps Communities Property Management LLC and Winn

Management Group LLC have represented in prior filings in this Court that service, repair and

maintenance workers at MCB Camp Lejeune have been employed by Atlantic Marine Corps

Communities Property Management LLC and Winn Management Group LLC.25

        28.      Winn has represented in press releases that the property management at MCB Camp

Lejeune is provided by “WinnResidential Military Housing Services,” also known as

“WinnMilitary,”26 which is a “joint-venture” of the Winn and Lend Lease organizations.27 Lend



24
   Onslow County Register of Deeds, Book 3189, Page 92.
25
   Hess, No. 7:13-cv-00018-BO, E.D.N.C., Doc. 7, p. 1 (stating that the plaintiff former repair and maintenance
employee at MCB Camp Lejeune “was employed by Atlantic Marine Corps Communities Property Management
LLC and Winn Management Group LLC”); Doc. 30, p. 1 (the plaintiff was “a former employee of AMCC [defined
as Atlantic Marine Corps Communities Property Management LLC], which is a division of Winn [defined as Winn
Management Group, LLC]”); Doc. 30-5, Declaration of Cathy Murray ¶ 4 (plaintiff had been employed “with
Atlantic Marine Corps Communities Property Management LLC”).
26
   Winn website, press release, WinnMilitary President Patrick Appleby Appointed President of WinnResidential,
Jan. 30, 2017 (describing that “WinnResidential Military Housing Services” is “also known as WinnMilitary” and
that “WinnMilitary manages [homes] for members of the U.S. Armed Forces and their families through a joint
venture between WinnCompanies and Lendlease”).
27
   Winn website, https://www.winncompanies.com/winnmilitary/ (“Formed under the Military Housing Privatization
Initiative (MHPI), WinnResidential Military Housing Services is a joint-venture of WinnCompanies and
Lendlease…. The WinnMilitary management portfolio includes … Atlantic Marine Corps Communities” including
“Jacksonville, North Carolina: MCB Camp Lejeune & MCAS New River”) (last accessed 9/16/20).

                                                      11

              Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 11 of 70
Lease investor presentations have represented that military base property management was

performed by “Lend Lease Residential / Winn.”28

            29.      On information and belief, under the facts and circumstances, each of the

Defendants has acted as a joint tortfeasor, agent of the others, joint venture participant, or has

otherwise engaged in, and aided and abetted one another in, the joint enterprise of leasing military

housing at MCB Camp Lejeune, as well as the other conduct and acts alleged herein. On

information and belief, during the pertinent times, each of the Defendants was sufficiently directly

and materially involved in the relevant facts, acts and omissions, so as to incur joint and several

liability in this matter due to its direct material involvement. In addition, or in the alternative, on

information and belief, and to the extent that the evidence shows and equity may require, during

the relevant times, there existed a unity of interest and ownership among Defendants, their

predecessors, agents, and parents, such that any individuality and corporate separateness among

them has ceased, and each such entity may fairly be deemed the alter ego of each other entity.

     III.         JURISDICTION AND VENUE.

            30.      This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1332(d)(2)(A), as it is a civil action in which the matter in controversy exceeds the sum or value

of $5,000,000, exclusive of interest and costs, and is a class action in which any member of a class

of plaintiffs is a citizen of a State different from any defendant.

            31.      This Court has personal jurisdiction over Defendants because of their business

contacts with the State of North Carolina and their management of privatized military housing at

MCB Camp Lejeune in Jacksonville, North Carolina.




28
   Lend Lease Investor Tour, slide presentation, July 16, 2004, available at http://media.corporate-
ir.net/media_files/IROL/18/186950/actuslendlease_FINALv3.pdf (last accessed 9/16/20) (“2004 slides”), slide 43.

                                                       12

                  Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 12 of 70
           32.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to these claims occurred in this District.

     IV.         FACTUAL ALLEGATIONS.

                 A. Background regarding the MHPI, Defendants, and MCB Camp Lejeune.

                    1. The MHPI and the BAH.

           33.      Defendants and their related entities consist of one of the largest construction

multinationals in the world (Lend Lease) and one of the largest property management companies

in the United States (Winn). The families consist of servicemembers whose income is limited, as

is their market power. The Defendants have had since 2005 or earlier to cultivate relationships at

MCB Camp Lejeune. Servicemember tenants are stationed there temporarily.

           34.       In 1996, Congress enacted the Military Housing Privatization Initiative (“MHPI”)

in response to Department of Defense (“DoD”) concerns about the effect of poor-quality housing

on servicemember families.29 Being a landlord is not a core competency of the military.30 Under

the MHPI, responsibility was transferred to private-sector developers for construction, renovation,

maintenance, and repair of housing.31

           35.      Since 1996, private-sector developers and property management companies have

assumed primary responsibility for the construction, renovation, maintenance, and repair of about

99 percent of domestic military family housing in the United States.32




29
   National Defense Authorization Act for Fiscal Year 1996, Pub. L. No. 104-106, §§ 2801-02 (1996), codified as
amended at 10 U.S.C. §§ 2871-85. See generally Statement of Elizabeth A. Field, Director, Defense Capabilities
and Management, GAO, Preliminary Observations on DOD’s Oversight of the Condition of Privatized Military
Housing, Dec. 3, 2019, No. GAO-20-280T, p. 1; Atlantic Marine Corps Communities, LLC v. Onslow County, 497
F. Supp. 2d 743, 747-48 (E.D.N.C. 2007) (providing background on MHPI, AMCC and housing at Camp Lejeune);
Bessinger v. United States, 448 F. Supp. 2d 684, 686 (D.S.C. 2006) (background on AMCC).
30
   2004 slides, at slide 17 (“Non-core competency”). See also slide 18.
31
   https://www.gao.gov/assets/710/705509.txt (accessed 8/20/20).
32
   No. GAO-20-280T, p. 1.

                                                      13

                 Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 13 of 70
        36.      Under the MHPI, the private company enters into a 50-year ground lease with the

applicable department of the military. These ground leases share generic similarities. Under the

ground lease terms, the relevant branch of the military is not involved in the day-to-day operations

pertaining to the construction or management of the housing units.33

        37.      Public versions of some of the ground leases and related operating agreements for

other bases reflect that the private entities (here Lend Lease and Winn), are deemed the managing

member; they promise to develop, construct, maintain, operate and manage the project to a high

level of skill and care for the duration; they have exclusive management and control including all

the rights and powers of a manager to do all things which are necessary, proper or desirable to

carry out their duties and responsibilities; and further, they carry insurance and indemnify or hold

harmless the military department (such as the Navy) for any claims arising out of the department’s

participation as a non-managing member.34

        38.      With regard to MCB Camp Lejeune, similarly, publicly disclosed information

regarding the operating agreement (which Defendants claim to be confidential) reflects that

Atlantic Marine Corps Communities, LLC was organized, among other things, to “own, lease,

manage, acquire, operate and maintain Improvements and the Land” and that “[t]he government

‘shall not take part in the management of [AMCC], transact any business for or in the name of

[AMCC], or have the right or power to sign documents for or otherwise bind [AMCC].’”35




33
   See Bessinger, 448 F. Supp. 2d at 691 (50-year lease for United States Marines Corps Air Station, Beaufort SC,
noting “the Lease makes it clear that the United States was not involved in the day-to-day operations of the
construction or management of the housing units”).
34
   Childs v. San Diego Family Housing, LLC, No. 3:19-cv-02329-JM-MDD (S.D. Cal.), United States Statement of
Interest, Doc. 32, filed Aug. 17, 2020, p. 4 (summarizing operating agreement); Doc. 32-1 (example of an operating
agreement), Doc. 32-2 (example of a ground lease).
35
   Atlantic Marine Corps Communities, LLC v. Onslow County, No. 7:06-cv-00035-H, 497 F. Supp. 2d 743, 748
(E.D.N.C. 2007).

                                                        14

              Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 14 of 70
        39.      Lend Lease is a multinational construction, property and infrastructure company

headquartered in Sydney, Australia. It is publicly traded on the Australian stock exchange. As of

2019, per its annual report for that year, it had a development pipeline approaching $100 billion,36

its total group revenue was $16.5 billion,37 and its core profit after tax in 2019 was $804 million.38

        40.      After a bidding process, the Navy in 2005 selected Lend Lease to renovate,

demolish, and construct military housing units at MCB Camp Lejeune, Marine Corps Air Station

New River, and Marine Corps Air Station Cherry Point.39 An operating agreement and 50-year

ground lease were executed on October 1, 2005.40 Under those documents and agreements, the

Lend Lease and Winn entities collectively named as AMCC herein hold the day-to-day operational

decision-making authority.

        41.      According to Lend Lease, in 2005, the Navy/Marines selected it to privatize Phase

 I housing at MCB Camp Lejeune,41 and in 2006, Phase II housing.42 Phase 1 became operational

 in October 2005 with 3,300 units. Phase 2 became operational in November 2006 with 1,050

 units. Later phases became operational in November 2007 and March 2013. One of the last

 developments built was the Knox Landing community where the Johnson and Burn family homes

 are located. The number of residential units totals in the thousands.43 As of today, the relevant

 communities include the following:44




36
   2019 annual report, p. 10.
37
   2019 annual report, p. 64.
38
   Lend Lease 2019 annual report, p. 8.
39
   See Atlantic Marine Corps Communities, LLC v. Onslow County, 497 F. Supp. 2d 743, 747-49 (E.D.N.C. 2007).
40
   Atlantic Marine Corps Communities, LLC, 497 F. Supp. 2d at 749 (“The Operating Agreement and Ground Lease
were executed on October 1, 2005.”). See also Memorandum of Real Estate Ground Lease and Conveyance of
Facilities, dated Oct. 1, 2005, between Department of the Navy and AMCC Managing Member LLC, recorded at
Onslow County Register of Deeds, Book 2531, Page 50.
41
   2006 slides, slide 1.
42
   2006 slides, slide 1.
43
   Lend Lease 2013 annual report, p. 60.
44
   https://www.lejeune.marines.mil/Offices-Staff/Family-Housing-Division/Housing-Areas/ (accessed 8/20/20).

                                                     15

              Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 15 of 70
        Rank                      Community                Floor plans
        E1 - E5                   Tarawa Terrace           Timmerman, Adriance
                                  Midway Park              Bauer, Mayfield
                                  Berkeley Manor           Kearby, Maxwell
                                  MCAS, New River          McGinnis

        E6 - E9                   Berkeley Manor           Kearby, Maxwell
                                  Watkins Grove            Barnett, Basilone
                                  Knox Landing             Garcia, Keith
                                  MCAS, New River          McGinnis

        WO1-O3, O1-O3             Paradise Point          Dewey, Epperson, Phillips, Tomlin, Cottage
                                  MCAS, New River         Anderson, Kellogg

        WO4-O5, O4-O6             Paradise Point           Dewey, Epperson, Watson
                                  MCAS, New River          Kelly, Singleton

              42.      Defendants collect rents equivalent to the BAH.45 The amount is set to reflect

a rental amount that would obtain reasonable quality housing in the region. The BAH amount

varies according to rank. However, during the class period within the last four years, Plaintiffs

and other servicemember families have not received such housing as was promised by Defendants

in return for the BAH. The rental housing offered by Defendants has been plagued by problems

consistent with “slumlord” property management, including water intrusion, mold, mildew, filth,

insect pests, broken and unreliable HVAC and appliances, and other issues.46

                    2. Form Leases with servicemembers at MCB Camp Lejeune.

        43.         During the pertinent times, tenants signed a generic Form Lease with take-it-or-

leave-it terms. The Form Leases of the Plaintiff servicemembers are substantially similar. The



45
  2004 slides, slide 29.
46
  AMCC also manages military housing at Tri-Command (Beaufort SC); Westover (Chicopee MA); Cherry Point
(Havelock NC); and Fort Drum/Stewart Air National Guard (New Windsor NY). See AMCC website at
https://www.atlanticmcc.com/ (last accessed 9/16/20). In addition to privatized housing it manages via AMCC,
Lend Lease also operates privatized military housing at other bases including: Alaska -- Fort Greely, Fort
Wainwright; Arizona -- Davis-Monthan AFB; California -- Los Angeles AFB; Colorado -- Peterson AFB, Schriever
AFB; Hawaii -- Fort Shafter, Helemano and Tripler AMC, Joint Base Pearl Harbor-Hickam, Schofield Barracks,
Wheeler AAF; Kentucky -- Fort Campbell; Louisiana -- Fort Knox; New Mexico -- Holloman AFB; and Texas --
Fort Hood. See Understanding Privatized Military Housing, at www.militarybyowner.com (last accessed 9/16/20).

                                                     16

              Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 16 of 70
terms of the form lease and incorporated materials reflect that Defendants were obligated to

provide quality housing and property management. The servicemember families were effectively

captive to the lease over its duration.

        44.      The Form Lease represents that Defendants are “responsible for maintenance and

repair of the Premises, and for ensuring that the Premises are safe and habitable.”47

         45.     The Form Lease incorporates by reference a document entitled “Atlantic Marine

Corps Communities, LLC, Community Guidelines & Policies.”48

        46.      In the Guidelines & Policies, Defendants represent that they will “improve quality

of life for service members and their families,” and that they “assume responsibility for the military

family Resident’s housing at MCB Camp Lejeune.” Defendants violated these promises by failing

to improve quality of life and failing to properly assume housing responsibility.

        47.      The Guidelines & Policies further represent that “AMCC Property Management, as

the agent for AMCC LLC will perform the day-to-day property management responsibilities” and

that their “Property Management staff and the associated on-site maintenance staff stand ready to

assist Residents in every possible way to ensure superior quality housing services and amenities.”49

During the class period, as a result of Defendants’ property management practices which violated

their agreements with the Navy and their landlord-tenant duties, these representations were

rendered false and misleading. This contractual promise was breached for Plaintiffs and class

members. Defendants were aware that these representations were false and misleading; Plaintiffs

and class members did not prior to moving in.




47
   Form Lease ¶ 12.
48
   Form Lease, page 4 of 9, sections 11, 13, 38 (“Resident acknowledges receipt of the following Addenda, copies of
which are attached hereto and are incorporated as part of this Lease …. Community Guidelines and Policies.”).
49
   Community Guidelines & Policies, p. 4.

                                                        17

              Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 17 of 70
           48.      Under the Form Lease, the servicemember tenant “agrees to pay monthly Rent

equal to the Basic Allowance for Military Housing at the ‘with dependent’ rate (the ‘BAH’) at the

Resident’s duty station of the pay grade of the Resident service member.”50 There is no ability for

a servicemember to negotiate the price of this housing; the servicemember is required to pay the

rent in full. A servicemember must forfeit the entire BAH upon acceptance of housing.

           49.      The BAH program provides an in-kind, tax-free benefit to service members in

recognition of the fact that the average military assignment of three years makes purchasing a

home untenable. By obtaining automatic assignment of the BAH through the provisions of the

form lease, Defendants treat the BAH as a guaranteed revenue stream.

           50.      Under the BAH arrangement and terms of the Form Lease, the tenant does not have

the ability to threaten to withhold some or all of his rental payment from the landlord as a means

of forcing the landlord to remedy poor conditions.

           51.      The Form Lease prohibits residents from taking many self-help measures. For

example, except for an emergency, the lease prohibits residents from making “repairs, alterations

or improvements”51 and prohibits them from deducting the costs of these repairs from the rent.

           52.      Defendants were aware when agreeing to perform privatized military housing

construction, repair and maintenance services that the base was located in a warm, wet, southern

climate and environment, in low-lying lands near the ocean and its inlets, and subject to periodic

hurricanes and weather events. The climate and environmental conditions of MCB Camp Lejeune

are conducive to water intrusion and the growth of mold. During the class period, Defendants

breached their contractual and landlord-tenant duties to provide safe housing and responsible

property management for Plaintiffs and class members pertaining to mold.


50
     Form Lease ¶ 3(A), p. 2.
51
     Form Lease ¶ 12.

                                                   18

                 Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 18 of 70
          53.      In light of the significant issues with mold, Defendants inserted a “Mold

Addendum” in their lease documents. While much of it is self-serving, the document nonetheless

requires as to mold problems, that “Management will respond in accordance with the state law and

the Lease to repair or remedy if necessary.”52

          54.      Servicemembers and their families reasonably expect housing that is safe, habitable

and properly maintained. Defendants are required to provide such housing. Military families need

and deserve safe and healthy homes at their assigned installations to sustain military and family

readiness, recruitment and retention.

          55.      Defendants are required to operate the housing at MCB Camp Lejeune in good

order and in a clean, safe condition at their expense, in accordance with their marketing

representations that they offer first-class residential rental housing for tenants.

          56.      Many military families are young families with infants or young children. The

servicemember parent is often deployed, far away from home for an extended period, or busy with

demanding assignments on-base. Due to these circumstances, it is important that servicemember

families receive safe housing and effective service.

          57.      During the last four years, Defendants’ conduct has substantially and unreasonably

interfered with Plaintiffs and class members’ ability to use and enjoy their homes and has

materially affected their health, safety and well-being in their homes, and has resulted in

unacceptable, unsanitary, unsafe, unhealthy and intolerable conditions at the military housing

owned and operated by Defendants at MCB Camp Lejeune and elsewhere.

          58.      The specific facts of the named Plaintiffs, described further below, reflect these

unacceptable and intolerable conditions.



52
     Mold and Mildew Addendum, page 2 of 3.

                                                   19

                Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 19 of 70
               3. Defendants’ profit maximization and property mismanagement.

        59.    The unacceptable conditions at issue herein occurred due to Defendants failing to

adequately fund their property construction, upkeep, repair, maintenance, remediation and

property management at MCB Camp Lejeune. This failure resulted in the quality of the rental

housing product deteriorating to unacceptable levels—so that Defendants could maximize their

profits at the expense of the military families in their charge. Defendants operated the military

housing at MCB Camp Lejeune as a profit center, without regard to the habitability of the housing

they had contractually agreed to provide to the military families.

        60.    Defendants cut repair and maintenance costs for MCB Camp Lejeune not only to

push up profits, but also to ensure it met commitments to its lenders and investors under financial

terms (including changing interest rate and BAH metrics) that were unfavorable to Lend Lease.

                   a. Operation of the military housing as a profit center.

        61.    In 2004-05 in connection with securing financing, Defendants promised outsize

gains to their private investors which incentivized Defendants to reduce maintenance costs for the

housing to unconscionable levels. During the class period, Defendants were aware that they were

underfunding service and maintenance because they could compare their budgets for Lejeune to

those with regard to other, non-military housing projects where Defendants had a greater need to

meet tenant expectations because they could not exploit them as captives to the leases as they were

able to do with the military families.

        62.    In “investor roadshow” presentations, Lend Lease projected that out of a

hypothetical BAH rental payment of $814, there would be aggressive returns for investors after

paying for the costs for maintenance, repairs, and service. Lend Lease represented that the monthly

cost to maintain the property ($131) would be less than the profit back to investors ($148), even



                                                20

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 20 of 70
after debt repayment ($175).53 Likewise in a 2006 presentation,54 Lend Lease represented to

investors that after all expenses and debt servicing were paid, there would still be an enticing 10%

to 25% return on investment.

         63.     When Lend Lease bid for MCB Camp Lejeune in the 2005-06 window, interest

rates were at their height. Lend Lease made commitments for debt servicing on the loans it took

out to finance the project, based on those rates. In its 2004 investor presentation, Lend Lease

represented that for another project, Fort Hood, it had long-term loans in place that it was obligated

to repay at 6.42% to 7.06% interest.55 On information and belief, it incurred similar loan terms for

MCB Camp Lejeune. Since 2005-06, rates have gone down, exerting further pressure to cut costs.

         64.     Despite challenging economic conditions, during the class period, Lend Lease

turned privatized military housing into a profit center, nearly doubling its project valuation.56 This

was done by cutting service, repair and maintenance costs, letting housing deteriorate, and causing

military families to live in abhorrent conditions.

         65.     In its 2018 annual report, Lend Lease described that “[k]ey highlights included the

performance of our investments in … the US Military Housing portfolio”57 and touted “a

substantial uplift in the value of the equity investment in the US Military Housing operations.”58

“Higher fund management fees were generated” and “[a]sset and property management fees from

our US Military Housing operations … continue to support recurring earnings.”59 Likewise, its



53
   In the aftermath of the revelation that military housing conditions had grown abhorrent, the privatized housing
companies pointed to the changes in interest rates as a reason why their profit margins have gone down.
54
   2006 slides, slide 9.
55
   2004 slides, slide 86.
56
    2018 annual report, p. 170; 2019 annual report, p. 160; Michael West, Abracadabra: Lendlease magic tricks come
home to roost, March 15, 2019, available at https://www.michaelwest.com.au/abracadabra-lendlease-magic-tricks-
come-home-to-roost/.
57
   2018 annual report, p. 72.
58
   2018 annual report, p. 80.
59
   2018 annual report, p. 80.

                                                       21

            Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 21 of 70
2019 annual report stated that “[a]sset and property management fees from the US Military

Housing portfolio … continue to support recurring earnings.”60

         66.     Defendants’ allowing of housing conditions at MCB Camp Lejeune to deteriorate

to a slumlord level is egregious when viewed in light of the profits Lend Lease was touting from

its property management during the class period. Defendants’ revenues and profits are relevant in

determining the unreasonableness of their conduct in creating, and refusing to timely abate, a

temporary recurrent private nuisance.

         67.     During the class period, as a result of Lend Lease and Winn’s uniform property

management policies, practices and funding, Defendants breached their promise to be responsible

for maintenance and repair of the premises and to ensure that the premises were safe and habitable

for Plaintiffs and class members.

         68.     Defendants, by virtue of their course of administering, leasing, building, and

repairing the houses at MCB Camp Lejeune, were uniquely aware of the substandard conditions

of the houses, including the existence of mold, electrical, plumbing, insect, water intrusion, and

HVAC issues associated with the houses. Nevertheless, Defendants knowingly and intentionally

leased houses to Plaintiffs, misrepresenting that they were habitable, and that appropriate repair

and remedy work had been undertaken in the past and would be undertaken in the future.

                     b. False and misleading tenant surveys.

         69.     For years, Defendants promoted slanted customer surveys to paint a misleading

picture of tenant satisfaction. During the pertinent times, Defendants promoted resident

satisfaction rates that do not accord with reality, as noted by the GAO in its 2019 report.61


60
  2019 annual report, p. 70.
61
  Statement of Elizabeth A. Field, Director, Defense Capabilities and Management, GAO, Preliminary Observations
on DOD’s Oversight of the Condition of Privatized Military Housing, Dec. 3, 2019 (GAO 12/3/19), available at
https://www.gao.gov/assets/710/702950.pdf. See also Richard Sisk, Military dot com, Surveys Showing High

                                                      22

            Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 22 of 70
         70.     When surveyed by a nonprofit in 2019 in a study cited by Congress, tenants

described a four-to-one ratio of negative to positive experiences at MCB Camp Lejeune.62 Over

60% of the cohort reported negative or very negative experiences.63 The categories of complaints

tracked those of the Plaintiffs.64

         71.     Lend Lease and Winn conspired to promote inaccurate satisfaction metrics to shield

their practices from discovery by the government and encouraged tenants to believe a complaint

against them was a complaint against chain of command. These facts were discovered only after

investigative reporting, GAO investigation and public outcry caused Congressional action.

         72.     During the class period, Defendants obtained performance bonuses and incentive

payments based on touting inaccurate and unreliable satisfaction survey data.

                      c. False and misleading repair and maintenance data.

         73.     During the class period, had military authorities wanted to audit repair and

maintenance records to understand the scope of the problems, they could not have done so. In

2019, the GAO found that the top five privatized providers, including Lend Lease/Winn,

maintained records regarding repair and maintenance work that were so unreliable that a proper

audit could not be conducted.

         74.     This GAO finding of unreliable repair and maintenance records is consistent with

other available information regarding Lend Lease recordkeeping. For example, with regard to




Satisfaction with Military Housing Are Bogus, GAO Says, December 3, 2019, Military.com, available at
https://www.military.com/daily-news/2019/12/03/surveys-showing-high-satisfaction-military-housing-are-bogus-
gao-says.html.
62
   The data showed that 190 respondents at Lejeune reported a negative experience with the Defendants, while only
46 reported a positive experience. See M.B. Pell and Joshua Schneyer, Survey shows U.S. military families far
more negative about housing than landlords claim, Reuters, May 22, 2019, available at
https://www.reuters.com/investigates/special-report/usa-housing-map/. See also MFAN 2019, available at
https://militaryfamilyadvisorynetwork.org/wp-content/uploads/FINAL-report-5.20-_FOR-RELEASE_5_22.pdf.
63
   MFAN 2019.
64
   Id., p. 156.

                                                        23

            Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 23 of 70
MCB Camp Lejeune, an AMCC manager admitted in a November 26, 2013 deposition, that

maintenance and repair personnel engaged in a variety of improper practices including

“sandbagging,” i.e., “writing down 45 minutes at the same house when you don’t even go in.”65

After the local AMCC manager “wrote up” the repair and maintenance worker for “[p]adding his

time sheet,” recommending he be disciplined, “it got killed at Quill’s desk,” i.e., the regional

manager at the AMCC office in Tennessee (John Quill) rescinded the disciplinary request.66

         75.    Defendants have a motive not to discipline employees for generating false and

inflated time records because they allow greater revenue. The flip side is that if the records are

false and inflated and the work is not getting done, the servicemember tenants suffer from

inadequate repair and maintenance service.

         76.    During the time period that Lend Lease has performed under the ground lease and

operating agreement for MCB Camp Lejeune, it has also engaged in inaccurate recordkeeping

practices at other projects. In 2012, a Lend Lease U.S. subsidiary entered into a deferred

prosecution agreement with the U.S. Attorney’s Office for the Eastern District of New York and

the New York County District Attorney’s Office in which the Lend Lease entity admitted to

“fraudulently overbilling clients for over 10 years”67 for labor that did not occur. As alleged in the

felony information filed in court, the Lend Lease entity “intentionally and fraudulently billed

clients, from at least 1999 to 2009, for hours that were not worked.”68 The government also alleged

that a Lend Lease superintendent “explicitly and fraudulently directed his subordinates to carry


65
   Hess, Doc. 32-8, pp. 7-9, Kent Sullivan depo. 84:12-88:5.
66
   Id. Nor did AMCC terminate repair and maintenance workers for poor work – “The company was very lenient
when it came to actual quality of work, overall. I know of no one that was terminated due to quality of work.”
Sullivan depo. 95:1-4, Hess Doc. 32-8. Given as AMCC only paid its repair and maintenance workers menial wages
of $28,000 or less (see Hess Doc. 32-3), it is unsurprising that the company held them to low standards.
67
   U.S. Attorney’s Office, E.D.N.Y., press release, Construction Giant Lend Lease (F/K/A Bovis) Charged with
Defrauding Clients in Three Separate Schemes – Will Pay over $50 Million and Institute Comprehensive Reforms,
April 18, 2012, https://www.justice.gov/archive/usao/nye/pr/2012/2012apr24.html.
68
   Id.

                                                     24

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 24 of 70
out the practice of adding unworked hours to labor foremen’s time sheets.” 69 The deferred

prosecution agreement required Lend Lease to pay up to $56 million in penalties to the federal

government and restitution to victims. Overbilled projects included the September 11 memorial,

Grand Central Station, New York Mets stadium, New Jersey schools, and court buildings in the

Bronx and Brooklyn (including the courthouse where the case was heard).”70

         77.     As another example of this practice, in March 2015, Lendlease (US) Construction,

Inc., as general contractor, and its subcontractor Cindell agreed to pay $400,000 to the U.S.

government to resolve a False Claims Act claim that their subcontractors “underpaid workers and

failed to compensate the workers properly for overtime hours despite certifying compliance on

weekly certified payrolls”71 at a project in Virginia.

         78.     During the class period, Defendants obtained performance bonuses and incentive

payments for work at Lejeune based on inaccurate and unreliable repair and maintenance data.

                     d. Poor employee training and pay, improper bonuses.

         79.     During the pertinent times, one or more outside service and maintenance vendors

have complained of Defendants seeking to cut payments to them past the point where they could

provide effective service, and of Defendants seeking to terminate them due to their cooperation in

investigations of purported kickback and overcharge practices by the Lend Lease entities at Tri-

Command in South Carolina, which during the pertinent times shared one or more managers with

the MCB Camp Lejeune project, such as Jim Ferenczy and B.J. Cozart.


69
   Id.
70
   Id.
71
   United States ex rel. David Ridley v. Midasco, LLC, No. 1:12-cv-1170-AJT-TCB, E.D. Va, Complaint filed May
3, 2013 (Doc. 7); see U.S. Attorney’s Office, E.D. Va., press release, Settlement Reached in Patriots Park
Renovations Civil Case, March 11, 2015 (“Lend Lease Construction, Inc., a global company locally based in
Rockville, Maryland, and Cindell Construction Company, based in Frederick, Maryland, agreed to pay a total of
$400,000 to settle False Claims Act allegations in connection with an agreement to perform construction work to
renovate a property the government is currently leasing in Reston, Virginia known as ‘Patriots Park.’”).
https://www.justice.gov/usao-edva/pr/press-release-8.

                                                       25

            Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 25 of 70
        80.    During the pertinent times, Defendants paid repair and maintenance employees low

amounts and gave them little training. Circa 2011, maintenance technicians and “com” (change

of occupancy maintenance) workers were given basic checklists or punchlists to follow and were

paid, for example, $14.35 for a worker who had been there three years. Much of the management

of the workers was performed remotely by managers in the Winn headquarters in Boston or the

regional office in Tennessee. The workers had no special training in mold detection or assessment.

Defendants had a financial incentive to direct work orders to their own employees, who lacked

special mold assessment skills or tools, rather than pay outside vendors who may have those skills,

under the financial arrangements for the military housing project.

        81.    The “WinnResidential Executive Committee” paid bonuses based on metrics such

as the “Rating for INSITE survey program,” which was a biased and unreliable customer survey

programs. Under the rules of “WinnResidential military housing services,” employees were to

maintain productivity goals of ten or more service visits per tech per day, making it virtually

impossible to give families complaining of water intrusion, mold, HVAC or other problems

anything more than superficial “band-aid” attention.

        82.    Winn used many of the same forms, metrics and systems for property management

at MCB Camp Lejeune that it used at other non-military projects. This fact reflects that Winn was

applying its own rules and policies, for which it was responsible. A comparison of the data for

military and non-military projects allowed Winn, but not others, to know the comparative neglect

of the service it gave at MCB Camp Lejeune compared to other projects.




                                                26

          Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 26 of 70
                  4. Congress investigates, Defendants admit unacceptable housing.

          83.     After the conditions at MCB Camp Lejeune and other bases grew intolerable,

military families pled for help. The Reuters news agency published award-winning72 investigative

reporting on the subject. Outraged, Congressional leaders calendared hearings, including in 2018,

2019 and 2020. At the hearings, elected representatives and the public heard testimony from

military family members who bravely went public despite threats of intimidation and retaliation.

They provided graphic and disturbing testimony about mold exposure, pest infestations, water

intrusion, rude and dismissive house management, and ineffective oversight.

          84.     During a hearing to receive testimony on the current condition of the Military

Housing Privatization Initiative, before the Subcommittees on Personnel and Readiness and

Management Support, Committee on Armed Services, United States Senate, on February 13, 2018,

Denis Hickey, CEO of Lendlease Americas, was asked: “do you affirm today that you will do

everything in your power to immediately address the issues raised today by our military families,

not just those who testified but also by each of those who submitted testimony and information to

the committee?” His answer under oath was “Yes, sir.” However, the experiences of the Plaintiffs

reflect that such has not occurred as their facts extend past February 2018.

          85.     More recently in March 2020, Mr. Hickey admitted to “living standards that were

clearly unacceptable, and which required immediate attention.”73 However, the “unacceptable”

conditions have continued to occur.



72
   Reuters series ‘Ambushed at Home’ wins National Press Club Award, July 26, 2019, available at
https://www.reuters.com/article/rbp-npc2019/reuters-series-ambushed-at-home-wins-national-press-club-award-
idUSKCN1UL20M.
73
   Statement for the Record, by Denis Hickey, Chief Executive Officer, Lendlease Americas Inc., to the House
Appropriations Committee, Subcommittee on Military Construction, Veterans Affairs and Related Agencies, March
3, 2020, at p. 1: “This inquiry revealed certain living standards that were clearly unacceptable, and which required

                                                         27

            Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 27 of 70
          86.     Other reports have also documented the unacceptable conditions. On October 14,

2016, the Office of Inspector General (“OIG”) issued a report to “summarize and analyze previous

… health and safety inspections of DoD-occupied facilities and military housing.”74                                One

“objective was to identify common issues and broader findings.” The OIG findings included:

“Deficiencies in electrical system safety, fire protection systems, and environmental health and

safety were pervasive because of a lack of adequate preventative maintenance and inspections

being performed at the installations. As a result, DoD personnel and military families were exposed

to health and safety hazards at installations around the world.”75 “These systemic problems

resulted in increased health and safety risks to service members.”76 The OIG summarized prior

reports finding “critical deficiencies [which] included safety problems, such as … unmitigated

mold growth in multiple buildings and family housing units.”77

          87.     In the fiscal year 2019 Defense Appropriations Act, Congress included a provision

asking GAO to review performance under the MHPI. Congress was increasingly hearing from

servicemembers and their families who were very concerned about the condition of their privatized

homes, complaints about things like mold and pest infestation, and a concern that the problems

were growing worse.78



immediate attention. Over the past year, Lendlease has reflected deeply on its performance.” Available at
https://www.congress.gov/116/meeting/house/110611/witnesses/HHRG-116-AP18-Wstate-HickeyM-20200303.pdf.
74
   Summary Report - Inspections of DoD Facilities and Military Housing and Audits of Base Operations and
Support Services Contracts, Department of Defense Office of Inspector General, DODIG-2017-004, October 14,
2016. (“2016 OIG Report”).
75
   Id.
76
   Id.
77
   2016 OIG Report, findings, p. 6. It noted that “[i]n addition to the critical mold-related deficiencies in Report No.
DODIG-2014-121, we also documented mold-related problems in all three of the reports that included
environmental health and safety inspections (Report Nos. DODIG-2015-013, DODIG-2015-162, and DODIG-2015-
181).” Id. Of those reports, DODIG-2015-181, Continental United States Military Housing Inspections –
Southeast, surveyed three installations in the Southeastern region of the continental United States—Patrick Air
Force Base (AFB), Naval Station (NS) Mayport, and Fort Gordon. DODIG-2015-162, Continental United States
Military Housing Inspections – National Capital Region, surveyed two installations in the United States National
Capital Region—Fort Belvoir and Joint Base Anacostia-Bolling.
78
   https://www.gao.gov/assets/710/705509.txt (accessed 8/21/20).

                                                          28

             Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 28 of 70
         88.     In March 2020, Elizabeth Field, a Defense Capabilities and Management Director

with the GAO, stated that when her group investigated tenant complaints as to privatized military

housing, “we really found problems related to privatized housing at every location that we visited.”

         89.     When the GAO held meetings and focus groups with servicemembers and their

families, they found that some members of the military had decided they were going to get out,

because they were not confident that their home was clean and safe. Other servicemembers said

that even though they were going to stay in military service, the amount of time and turmoil that

they have gone through to deal with the companies that manage their privatized homes has really

had an impact on their ability to focus on the job at hand.79

         90.     Since taking control of housing at MCB Camp Lejeune, Defendants have received

numerous complaints and repair requests, including those from Plaintiffs and other members of

the class, evidencing the defects in the housing. However, Defendants have systematically failed

to promptly and permanently repair and remediate the housing.

         91.     With regard to water intrusion and mold, the Defendants’ failures have caused a

reasonable fear among servicemember families that they have suffered mold-related illness and

adverse health effects. Defendants have refused to offer medical monitoring.

         92.     As a result of Congressional investigations and hearings, Lend Lease has promised

to take steps to remedy the unacceptable and intolerable conditions. The steps the company has

outlined boil down to establishing a credible repair, service and maintenance facility, like it has

promised before but did not provide, and replacing the unfair and deceptive tenant satisfaction

surveys, which it calls “customer service analytics.80


79
   https://www.gao.gov/assets/710/705509.txt (accessed 8/21/20).
80
   See Hickey testimony before the House Armed Services Committee-Subcommittee On Readiness, Dec. 6, 2019
(promising that Lend Lease is investing in staffing changes; adding new staff, suppliers and contractors; improving
training for maintenance personnel to improve skills; improving service order processing; using new mold protocols;

                                                        29

            Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 29 of 70
         93.     These changes necessary to remedy intolerable and unacceptable conditions should

have occurred years ago. However, Defendants have failed to refund BAH amounts or otherwise

compensate servicemember families injured and damaged by the unacceptably poor residential

conditions to date. Nor have Defendants offered other remedial measures to servicemember

families, such as paying for medical assessment or monitoring for mold-exposed families.81

             B. Facts Regarding the Plaintiff Families.

                 1. 1st Sgt Scott and Lindsey Johnson.

         94.     1st Sgt Scott A. Johnson is a career member of the United States Marine Corps. He

 joined the Marines in 2002. Lindsey Johnson married Scott in 2006. They have three minor

 children, as of mid-2020, ages 5, 9 and 11.

         95.     In July of 2015, the Johnsons applied to rent family military housing on MCB Camp

 Lejeune from Defendants. They arrived in August of 2015 and stayed in a hotel for two months

 while awaiting a home that met their needs. They checked out of the hotel but before they could

 move into their assigned home, which was a single-story, it was broken into and vandalized with

 a fire extinguisher.

         96.     The Johnson family moved into a temporary home while the other home was

 cleaned. However, after cleaning when they inspected, it still had residual fire extinguisher

 chemicals. Therefore, they remained in the temporary home while another home was found.




implementing technology changes including a “resident app,” for maintenance tracking; investing in digital
technology; improving “customer service analytics;” etc.).
81
   At one or more hearings, representatives have urged Lend Lease and other privatized housing providers to offer
medical compensation to families who have experienced long-term effects of living in properties with environmental
hazards, when the fault of the conditions are a direct cause of the provider. However, they have declined to do so.

                                                        30

            Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 30 of 70
            97.    On October 23, 2015, 1st Sgt Johnson executed a Form Lease for a two-story duplex.

 The lease listed Atlantic Marine Corps Communities, LLC as the property owner and AMCC

 Property Management, LLC as the property manager.

            98.    The family moved into the home, at 7061 Omaha Road, in a new phase of the Knox

 Landing development on the New River. The home reflected a generic floor plan available for

 1st Sgt Johnson’s rank, in the E6 to E9 category.82 The floor plan is known as the Keith.83

            99.    The home was built near the waterline, on soggy ground that tended to flood when

 it rained. The home was susceptible to water and moisture intrusion. Within a few months, the

 Johnsons began to notice serious issues with the home. The foundation began to crack and leak.

 The side yard would pool with water against the foundation when it rained. The family

 documented the problems with photographs:




82
     https://www.lejeune.marines.mil/Offices-Staff/Family-Housing-Division/Housing-Areas/ (accessed 8/21/20).
83
     https://cl.atlanticmcc.com/tarawa-terrace/camp-lejeune-new-river-jacksonville-nc/ (accessed 8/21/20).

                                                         31

              Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 31 of 70
         100. Consistent with the above-noted GAO report findings, Defendants’ service records

for 7061 Omaha Road are inaccurate and incomplete. However, even in their incomplete form,

they reflect that through 2019, Defendants logged numerous service calls related to water intrusion

and water damage to the home’s kitchen, laundry room, wiring and electrical outlets. Specifically,

after Hurricane Florence occurred in 2018 and not until sometime after June 2019, there were no

work orders inputted.

         101. The family documented how water accumulated within a ceiling light and corroded

the fixture:




        102.    Water ran out of the screws of the shelves affixed in the laundry room as well as

the electrical outlet in the wall:




                                                32

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 32 of 70
        103.     Where the water intrusion occurred at some of the windowsills and electrical outlet

areas, mold later followed:




          104. Water ran into the home from under the bottom of the master bedroom windowsill:




          105. Over time, the Johnsons noticed the water entering at the bottom of the front door

frame and coming out of the electrical outlet under one the windowsills in the master bedroom.

They requested that Defendants eradicate the mold from their home. However, over and over

again, AMCC was unwilling or unable to determine and resolve the root cause.84




84
  See, e.g., work ticket entries for 7/11/16 (“black mold”), 9/27/16 (“mold (again)”), 6/1/17 (“mold growing from
the vent over the shower on the ceiling of the master bathroom”), 6/26/17 (“mold/mildew is back inside the master
bathroom, now it is spreading down the wall”).

                                                        33

            Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 33 of 70
          106. During the Johnsons’ residency, mold appeared in the bedrooms, the kitchen, one

or more closets, bathrooms, around windowsills, and around one or more electrical outlets.85 The

mold conditions were contemporaneously documented in photos:




          107. The window in the master bedroom became an increasing concern.86                                  The

 windowsill rotted so that it could be moved and lifted, and the mold was clearly visible. When




85
   See work ticket entry for 3/16/17 (mold around the refrigerator), work ticket entry for 11/6/17 (“mold on
everything in master closet”), in other bathrooms (work ticket entries for 9/21/17 and 6/9/19 (referencing “asbestos”
which was black mold under the bathroom floor tiles), work ticket entries for 6/29/18, 7/31/18, 8/8/18, 2/25/19
(around window sills and an electrical outlet under one of the windows).
86
   See work ticket entry for 2/25/19.

                                                         34

            Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 34 of 70
 Defendants replaced the window, black mold coated the interior of the original window frame, as

 shown in photos:




             108. In August of 2017, water started to come out of the microwave area. Lindsey

 Johnson inspected the area and found mold and water invasion and damage in the cabinet over

 the microwave. She called the AMCC maintenance number regarding the microwave, but the

 representatives stated that the mold growths were “normal” and left without making repairs.

             109. In October to November 2017, Defendants’ personnel came back and attempted to

 repair the microwave area, again, on information and belief only after other neighbors in the

 housing development began reporting the same issue with their microwaves.87

             110. One neighbor told Lindsey Johnson that she had already had two microwaves

 replaced, and her cabinet collapsed from water damage. When personnel came to work on the

 Johnsons’ microwave area, they merely removed the microwave and cabinet and wiped the area

 down. No effort was taken to quarantine or contain any mold or mold spores. The personnel then

 re-installed the contaminated microwave appliance into the repaired cabinet. The family kept

 photographic evidence to document what occurred:




87
     See, e.g., work ticket entries for 10/6/17 and 11/1/17.

                                                               35

               Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 35 of 70
             111. Water intrusion affected other parts of the house’s electrical system. Scott Johnson

noticed mold on the prongs of a phone charger, so he removed the outlet cover and discovered

mold and water in the electrical box. The Johnsons complained to Defendants about the danger.

Defendants’ personnel came out and looked at the outlet, took photographs, wiped down the

exterior, called the manager, and then left without opening up the outlet or surveying the invasion

of water and mold behind the wall.

             112. The Johnsons called the Fire Department and base safety personnel, who responded

and advised that the water in the electrical outlet was a dangerous situation. No further remedial

action was taken, however, as both the Fire Department and base safety personnel deferred to

Defendants, who in turn failed to remediate the water intrusion into the electrical systems. Instead,

the personnel advised the Johnsons to not let their daughters plug anything into the outlets.

             113. As the water invasion recurrently returned and advanced, lights in the home began

to flicker and light bulbs would suddenly burn out. Again, the family complained, but the repair

and maintenance service continued to be inadequate.88




88
     See work ticket entries for 6/6/16, 8/16/17, 11/21/17, 5/18/18, 8/1/18, 2/25/19.

                                                             36

               Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 36 of 70
          114. The home also had problems involving insects and rodents. Despite repeated visits

and treatments, these vermin invasions continued without adequate root cause assessment or

abatement.89

          115. Another recurring problem, likely related to the water invasion issues, were the

repeated false alarms from the home’s smoke detectors.90 In addition, over time, the ceiling

sprinklers in the children’s bedrooms began to bulge and fall out of the sodden ceilings.91

          116. The foundation of the home began to shift and displace in the soil. A gap of

approximately two to three inches appeared between one child’s bedroom wall and the adjoining

garage wall. Defendants merely applied firewall caulk to the gap.

          117. As the house continued to shift, the gap reappeared, and a draft of air from the

outside could be detected in the child’s bedroom. The gap also was visible from the garage, along

with evidence of termite activity and stains from water intrusion.92

          118. The repeated alarms from the smoke detectors, flickering lights, insects and

rodents, and the gap in the exterior wall impaired the children’s ability to sleep. They would wake

up crying. They were also being exposed to mold.

          119. In the Fall of 2018, Defendants belatedly decided to open up the front of the home

for repair work. They asked the Johnsons to move all their furniture to the rear of the home and

temporarily leave. Repairs were interrupted when Hurricane Florence came in September 2018.

The family had to stay away from the home.




89
   See work ticket entries for insect treatment on 10/26/15, 1/7/16, 3/7/16, 4/21/16, 6/8/16, 6/16/16, 7/5/16, 8/9/16,
8/23/16, 9/28/16, 11/15/16, 2/22/17, 4/5/17, 5/17/17, 6/1/17, 8/16/17, 9/26/17, 11/21/17, 3/2/18, 3/14/18, 4/19/18,
6/5/18, 8/13/18, 11/17/18; work ticket entries for rodents on 4/30/16, 6/18/16, 7/5/16 (“baby mice”). 5/17/17.
90
   See work ticket entries for detectors on 5/28/16, 5/9/17, 7/10/17, 8/21/17, 11/11/17, 1/9/18, 5/17/18, 6/9/18,
7/27/18, 8/9/18, 10/6/18, 11/19/18.
91
   See work ticket entry on 8/1/18.
92
   See work ticket entry on 2/25/19.

                                                          37

             Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 37 of 70
        120. After the hurricane, the Johnsons returned to 7061 Omaha Road but only to find

that the locks had been changed. When asked, the AMCC representatives said they did not know

why the locks were changed and did not have keys. They could not confirm whether anyone had

been in the home, which contained the family’s personal property.

        121. The Johnsons moved back into the home, but the repair work was incomplete and

inadequate, and the mold and water issues came back and grew worse. The Johnsons met with

Defendants’ representatives and others. At one such meeting, the Defendants’ representative, Jim

Ferenczy, fell asleep. At another time, Jamie Miller, a female AMCC representative, berated Mrs.

Johnson, saying that one of these days she would need to make an “adult decision.” These and

other AMCC representatives also treated the family poorly on multiple other occasions.

        122. Over the months, 1st Sgt Johnson was shocked to find the deterioration in his

family’s health and well-being. Over those months, Mrs. Johnson lost as much as 51 pounds and

had such severe respiratory issues that she even had trouble walking up a flight of stairs. During

periods of time that 1st Sgt Johnson was in field ops, and not at home for weeks at a time on training,

and Mrs. Johnson was left at home alone with the children, the AMCC staff would treat her very

poorly, stopping works and stopping communications.

        123. The Johnsons vacated the home in June 2019.

        124. Plaintiffs Mr. and Mrs. Johnson have suffered actual damage in the form of damage

to and loss of personal property due to mold spore contamination.

        125. After the mold problems began at the home, the Johnson family members began to

suffer from a variety of health issues which they believe have been caused by the mold exposure.

They have sought to obtain assessments by qualified medical professionals. The Johnson family




                                                  38

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 38 of 70
is continuing to obtain assessments of their mold-related exposure and injury from medical

providers and reserve the right to bring a mold personal injury claim.

        126. The Johnson family reasonably fears that they have suffered or will suffer illness

or injury due to the mold exposure caused by Defendants.

               2. SSgt Garrett Burn and Kalie Burn.

        127. On August 7, 2018, Staff Sergeant Garrett Burn, pay grade E-6, signed a Form

Lease for unit number 6855 in Knox Landing. The street address of this duplex was 6855 Omaha

Road, located near the Johnsons’ home. The lease ran from August 7, 2018 to August 6, 2019,

and after the expiration of the initial 12-month term, it would automatically continue on a month-

to-month basis. The rent amount was the full “BAH with dependents” allotment.

        128. As with the other Plaintiffs, the Form Lease stated that the owner/lessor was

Atlantic Marine Corps Communities LLC and the property manager was AMCC Property

Management LLC. The occupants listed on the lease included SSgt Burn, his wife Kalie Burn,

and their two children.

        129. The Burns had been together for 12 years at the time they moved to the home. SSgt

Burn had been in the Marine Corps for 12 years as well. Prior to the relocation to MCB Camp

Lejeune in 2018, the family had been in San Diego, where SSgt Burn was stationed as a Marine

Corp recruit Drill Sergeant, at Marine Corps Recruit Depot San Diego.

        130. When the family learned that he was being transferred 2000 miles across the

country to MCB Camp Lejeune in the summer of 2018, they reasonably believed that the housing

at Knox Landing would be safe and allow for reasonable use and enjoyment for their family. When

they moved, that was the first time that the family had ever resided in any of Defendants’ privatized

housing projects during SSgt Burn’s decade-plus of service.



                                                 39

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 39 of 70
        131. The Burn family moved into the residence at 6855 Omaha Road in August 2018

with their young son and daughter, both under age ten. The Hurricane Florence weather event

occurred in September 2018 soon after. Given as their home was located near the water, on low-

lying land, the hurricane led to a great deal of standing water and moisture, especially in the back

yard. Defendants left a flyer on the front door indicating that they would come to inspect the home

for damage immediately after the hurricane. However, that inspection did not happen.

        132. In approximately summer 2019, the Burns began experiencing issues with the fire

alarm triggering at odd hours, for no apparent reason. Defendants were notified about this

recurring problem many times but was unable to repair it. The problem lasted at least six months,

at which point the Burns disabled the alarm. The issue is still not repaired today, and the home

does not currently have a functioning fire alarm system.

        133. In July 2020 the family noticed that the HVAC unit was dripping water onto the

filter. The unit is located outside, in a small closet-like structure. When the Burns went to change

the filter, it was damp. They contacted Defendants, who inspected the HVAC unit a few days

later. Defendants unclogged the drainpipe but did not fully inspect or repair the problems.

        134. Sometime after discovery of the HVAC issue, the family started to see mold under

the molding of their windows upstairs, in the children’s bedrooms. They then discovered mold

underneath other pieces of molding in the home, around virtually every window. Many of the

windows also exhibited visible signs of water intrusion or damage.

        135. This photo shows the window molding in the area of their son’s bedroom in July

2020, which was about two feet from the child’s bed:




                                                40

          Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 40 of 70
136. The photo below shows the window molding in their daughter’s bedroom:




                                   41

 Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 41 of 70
        137. The Burns also discovered that the vents located in the ceilings of their downstairs

living room and dining room had mold located around the vents, as per this photo from July 2020:




        138. When Plaintiffs called the AMCC property management office, they sent a service

person. But all that the service person did was take the molding, which had already been removed

by the Burns, out in the front yard, spray something on it, then pop it back on. There was no effort

to look for the root cause of the moisture intrusion that was causing the mold, so as to prevent it

from cropping up again.

        139. Finally, the family at its own cost hired a contractor to inspect for mold. In July

2020, he confirmed the presence of mold spores including in the kitchen. After that, Defendants

sent their own mold assessment vendor. He did a moisture reading by the windows in the rooms

using a small handheld device. Defendants called it a moisture problem, not a mold problem.




                                                42

          Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 42 of 70
         140. When the Burns received their own written mold inspection results, they shared

them with Defendants. When the Defendants did their own inspection, Defendants did not share

their written results with the family.

         141. Finally, and only after the family incurred the out-of-pocket cost of hiring their own

mold professional, Defendants moved the family to a “hospitality suite,” while they performed

remediation work.

         142. The “hospitality suite” was a run-down housing unit in the Berkeley Manor

development. The first night there, as Kalie Burn was cooking dinner, she reached to get a drinking

glass down from the cupboard, and there was live cockroach in the glass. She later found roach

droppings all over the counter, old roach traps in the cabinets, and more live roaches. The family

remains as of the date of this filing tenants in the “hospitality suite.”

         143. In early September 2020, the Burns noticed mold on the frame of the front door at

the “hospitality suite.” They also found soft spots in the ceilings of the master bedroom and their

son’s bedroom, apparently due to water intrusion. Below is a photo of the mold in the door frame:




         144. The Burn family has also experienced a recent late-night fire alarm which was

triggered for no apparent reason in the “hospitality suite.”



                                                  43

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 43 of 70
        145. During the time since they moved into the Defendants’ military housing, SSgt Burn

was deployed for six months in Japan, returning to MCB Camp Lejeune in February 2020. Kalie

Burn, while attending to the children, has also sought to manage her salon business in Hubert, NC.

        146. On August 20, 2020, the family’s mold expert returned to the home and conducted

additional testing. He found moisture and humidity throughout the home, and the presence of

mold at elevated levels. The same day, Defendants visited and took readings. Plaintiffs’

understanding is that Defendants confirmed the presence of moisture and humidity throughout the

home; found mold in the kitchen cabinetry; found the HVAC system had malfunctioned; but did

not determine the root cause of why mold was present. Subsequently, on Friday, August 28, 2020,

Defendants sent a vendor again inspect and test for mold in the home.

        147. The family members have experienced health issues and adverse effects which they

believe have been caused by the moldy conditions of the home. The family has a reasonable basis

to be concerned regarding the ill health effects associated with the conditions of the home.

               3. Cpl William Lewis and Lakin Lewis.

        148. Corporal William Lewis is a career member of the Marine Corps. He was most

recently deployed starting in December 2019 with the 26th Marine Expeditionary Unit.

        149. William and Lakin Lewis were married in August 2019. They have one child, a

boy, who as of mid-2020 was three months old. He was born after they moved in.

        150. After William and Lakin Lewis applied to rent military housing at MCB Camp

Lejeune, Cpl Lewis executed the Form Lease on October 9, 2019.

        151. The Lewises moved into the unit at 1237 Monarch Court in October 2019. The unit

is in a four-unit building in the Tarawa Terrace community:




                                                44

          Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 44 of 70
        152. Lakin was five months pregnant with her first child upon move-in and was excited

to get her new residence prepared for the arrival of the baby. The day she moved in, there were

dead roaches all over the living room, and when she woke up the next morning, there were two

live roaches in the kitchen sink. She always kept a clean house and had never had roaches in one

of her homes before to her knowledge.

        153. Over the course of the following days, Lakin noticed black pellets on the kitchen

counter and in the cabinets each morning. She cleaned them, but worried that there may be some

sort of pest infestation. Lakin researched the issue further and discovered that the black pellets

were consistent with roach droppings.




                                               45

          Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 45 of 70
        154. The Lewis family reached out to Defendants’ property management office for help

but were rebuffed and told it was the family’s fault. Defendants’ personnel suggested a multitude

of reasons that avoided Defendants taking responsibility and action. Lakin dealt with a continuing

roach infestation due to Defendants’ failure to maintain the building interior, exterior and common

areas. She was pregnant and her husband was deployed.

        155. In the first months of 2020, Lakin continued to complain of the roach infestation,

which Defendants did not correct. She continued to document the infestation problems:




       156.    The roaches would crawl past Lakin’s three-day-old newborn baby’s bottles, which

worried her since roaches carry diseases that newborns are not vaccinated against until they are

two months old, and they are not fully vaccinated until after a year.

       157.    Lakin reached out to the AMCC management office in March 2020, when her son

was born, and was told that the roaches were not an emergency and they would not spray but they

could come spray for bees.

       158.    With the roach infestation continuing, a new problem arose when the weather began

to warm up. Lakin noticed that the house was unreasonably hot even with the air conditioner

running. Throughout the day, and into the night, with the air conditioner running, the temperature

in the upstairs of the house remained at approximately 80 degrees, throughout the day and late into




                                                46

          Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 46 of 70
the night. Although the downstairs was cooler, the Lewises did not want to sleep there due to them

waking up with roaches on them, which happened more than once.

            159. The high temperatures caused aggravation and unreasonable impairment of the

family’s ability to use and enjoy their property as leaseholders. Lakin would try to keep track of

the defective air conditioning and her baby at the same time, and documented the facts:




            160. The temperatures were so high around the July 4, 2020 holiday that the Lewises

had to stay somewhere else.

            161. Investigating this issue, Lakin discovered that while some of the supply registers93

appeared to function, others did not. While the ones that functioned pushed out air, it was not

enough to cool down the rooms, so the unit stayed at an elevated temperature. The registers


93
     I.e., the air ventilation grilles with moving parts, capable of being opened and closed, part of the HVAC system.

                                                            47

               Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 47 of 70
upstairs in the master bedroom and bathroom were not operating at all, and the ones in the spare

bedroom and nursery barely and any airflow.

        162. Thus, in the early months of 2020, Lakin was taking care of her newborn baby, with

her husband deployed and gone, in a unit infested with roaches, with an HVAC system that did

not function properly, and with Defendants’ customer service system that was adversarial and

unresponsive. She was constantly concerned about the temperature in her baby’s room and stored

his bottles and other items in plastic bags due to roaches in the cabinets.

        163. When Lakin communicated with Defendants’ representatives, she was treated with

disrespect and indifference. Eventually, she managed to get them to take some action to address

the roach infestation and the HVAC issues. However, these efforts were unsuccessful.

        164. First, Defendants said there was no roach infestation. Then, they said that even if

there were one, they would not move the family. Then, they sent personnel to treat the residence

for roaches, by spraying and placing roach traps. Despite finding roaches in the traps, maintenance

personnel said there was no issue with roaches.

        165. In July 2020, a pest vendor advised that all of the service calls for Defendants’

properties were limited to 15 minutes. He added that the time limit was inadequate to fully treat

the home for roaches. Lakin continued to document the insect infestation:




        166. As with the insects, when Lakin complained about the HVAC problems, AMCC

attempted to place the blame on her. First, they said she must have had the vents closed. Then,


                                                  48

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 48 of 70
that she must have not had the windows closed. Or was leaving the wrong doors open. These

were baseless attempts to shift blame away from the landlord and exhaust the tenant.

            167. Defendants told Lakin she couldn’t leave her front glass storm door open as it was

causing the upstairs to heat up.

            168. When Lakin was 38 weeks pregnant, Defendants blamed the roaches on the fact

that Lakin didn’t move the stove out to clean behind it, although she physically could not move it.

Lakin would sweep, mop, and clean around it without any help.

            169. Defendants also told Lakin that the roaches were coming from the two bags of clean

baby clothes given to her that were sitting next to the washer and dryer when, in fact, the electrical

plug behind the stove had a huge hole which led to the outside where the roaches would come in

from the common area that AMCC as landlord had a duty to maintain.

            170. Different personnel came to the home to attempt to address the HVAC issues. One

adjusted the vents, which had no effect. Another said that he himself had installed the HVAC

equipment some 20 years ago and that there was nothing wrong, and said words to the effect of

“that’s as good as it’s going to get and you will just have to deal with it.” A third maintenance

man attempted to make some adjustments to the HVAC unit, which only exacerbated the problem.

            171. The unit continued to heat up, alleviated only by cold weather or rain. It made no

difference that Lakin set the thermostat at 70 degrees or below.

            172. The Lewises have also dealt with mold issues which started in late July 2020.

            173. Before Hurricane Isaisas,94 Defendants came out and sprayed with peroxide and

popped two small water bubble areas in the home. Then, approximately two weeks later, a team

of people came to the Lewises’ home to assess the problem. They discovered a piece of flashing



94
     July 30, 2020 – August 5, 2020.

                                                  49

               Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 49 of 70
on the roof was missing which was allowing water to get in their home. They said it appeared as

though the area with the mold had been repaired before and they wanted to run a scope up there.

Later that day, they painted over the spot with microfiber paint. However, they have not gone

back to the Lewises’ home to run the scope or to replace the missing flashing.

            174. William signed a lease and trusted that Lakin would be in a safe environment while

he was deployed, serving our country. Instead, Lakin was forced to deal with uninhabitable living

conditions, first while pregnant, and then with her newborn child.

       V.      CONDITIONS PRECEDENT.

            175. All conditions precedent to Plaintiffs’ recovery have occurred or have been waived,

excused, or otherwise satisfied. All required notices have been or will be provided or were waived,

excused, or otherwise satisfied.

            176. Plaintiffs deny that under the circumstances they were obligated to seek to exhaust

mediation or any other pre-suit dispute resolution procedures including pursuant to the pre-suit

mediation clause found in the Form Lease.95 However, out of an abundance of caution, the

Plaintiffs did, as pre-suit claimants, in good faith seek to mediate the dispute prior to the filing of

this action. Those pre-suit mediation efforts included written correspondence, email

correspondence and telephone calls with counsel for the pre-suit respondents who are now the

Defendants. The dates of those communications included correspondence dated July 2, July 3,

July 10, July 22 and July 31, 2020. The mediation demand correspondence was detailed and

substantive in nature including, for example, a 22-page letter on July 10, 2020. Counsel for

respondents sent responsive correspondence including on July 20, July 28 and August 5, 2020.




95
     Form Lease, p. 9.

                                                  50

               Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 50 of 70
           177. Claimants detailed their reasons for finding that pre-suit mediation efforts had

arrived at an impasse and further efforts would be futile or actively prejudicial to the claimants, in

their letter dated July 31, 2020. Among other things, the respondents declined to share substantive

information to facilitate an effective mediation process, failed to engage on the class mediation

claim to go along with the individual mediation claims, and failed to respond to the claimants’

requests to agree to an interim tolling96 agreement in order to alleviate the prejudice to absent class

members caused by further delay in filing suit.

           178. Accordingly, the mediation clause in the Form Lease has been satisfied or has been

waived. In the alternative, the current case including its class action claim does not fall within the

scope of the parties’ mediation agreement.

     VI.      NO GOVERNMENTAL IMMUNITY.

           179.    Defendants are not persons or entities acting under a federal officer so as to give

rise to a defense of qualified immunity, nor are Defendants subject to any sovereign immunity,

derivative sovereign immunity, governmental immunity or government contractor defense.97

           180.    None of the named defendants are governmental officials entitled to raise the

defense of qualified immunity.




96
   See Womack v. United Parcel Serv., Inc., 311 F. Supp. 2d 492, 495-96 (E.D.N.C. 2004) (citing case law on the
point that the statute of limitations is tolled, by the filing of the class action, as to all members of the putative class).
97
   See Bessinger, 448 F. Supp. 2d 684 (D.S.C. 2006) (involving AMCC housing at Tri-Command, SC; United States
was named as a Defendant and noted that AMCC entities were not acting as government’s agent); Thompson v.
Campbell Crossing, LLC, No. 5:16-CV-00169-TBR, 2017 U.S. Dist. LEXIS 5163, 2017 WL 157885 (W.D. Ky. Jan.
12, 2017) (involving Lend Lease / Winn housing at Fort Campbell, KY; denying motion to dismiss that was based
on derivative sovereign immunity); Federico v. Lincoln Military Housing, LLC, No. 2:12cv80, 2013 U.S. Dist.
LEXIS 138613, 2013 WL 5409910 (E.D. Va. Sep. 25, 2013) (Lincoln Military Housing, Norfolk, denying motion to
dismiss raising derivative sovereign immunity); Federico v. Lincoln Military Housing, LLC, 127 F.Supp.3d 623
(E.D. Va. 2015) (same; summary judgment stage).

                                                             51

             Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 51 of 70
        181.     With regard to its involvement in one or more AMCC or Lend Lease / Winn

privatized military housing projects, the United States has denied that it was controlling,

supervising or managing the project.98

        182.     Defendants are not private individuals engaged in public service, and, the

Defendants violated basic landlord-tenant duties and other rights of the Plaintiffs and class

members that were clearly established at the time of suit.

        183.     Plaintiffs have pled no claim against the government, or one of its departments or

agencies, or against a government officer or agent based on the performance of governmental

duties, within the scope of sovereign immunity.

        184.     Defendants are not entitled to derivative governmental immunity because they

violated the government's explicit instructions in the form of the requirements and obligations set

forth in the operative agreements, and, the Plaintiffs and class members are persons adversely

affected by the violation.99

        185.     Plaintiffs are not alleging a failure to warn or design defect product liability claim.

The government did not exercise its discretion and approve the relevant service, repair and

maintenance practices used by the Defendants. Further, Defendants were aware of dangers in their

repair and maintenance practices that were known to them but not to the government.

        186.     The Defendants’ obligations to the government do not conflict with the state law

duties alleged herein such that they may not comply with both government and state law directives.



98
   Gillespie v. Actus Lend Lease LLC, No. 9:10-cv-00120-RMG (D.S.C.), Joint Local Rule 26.03 Disclosures, pp. 1-
2 (plaintiff was construction worker injured during revitalization project at the Laurel Bay housing development at
the United States Marine Corps Air Station in Beaufort, South Carolina, who sued AMCC-related entities and the
United States. Government defendant stated: “The United States denies that it was controlling, supervising or
managing the revitalization project.”), see also p. 5.
99
   See Campbell-Ewald Co. v. Gomez, No. 14-857, 136 S.Ct. 663, 673-74 (2016) (“When a contractor violates both
federal law and the Government's explicit instructions, as here alleged, no ‘derivative immunity’ shields the
contractor from suit by persons adversely affected by the violation.”).

                                                        52

            Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 52 of 70
            187.     Plaintiffs do not argue that the agreements and plans that Defendants entered into

with the Navy were defective, but rather, that Defendants did not comply with those agreements

and plans or with their own internal plans with regard to the communities.

       VII.     CLASS ALLEGATIONS.

              188. Pursuant to the Fed. R. Civ. Pro. 23(b)(2) and (b)(3), Plaintiffs respectfully request

that the Court certify a class defined as follows:

            Class: All servicemember tenants based at MCB Camp Lejeune who have entered
            into lease agreements with Atlantic Marine Corps Communities LLC for residential
            housing units from September 18, 2016100 to present, and all authorized adult
            family member spouses or other occupants.

Plaintiffs further request certification of two subclasses defined as follows:

            Three-year subclass: All servicemember tenants based at MCB Camp Lejeune
            who have entered into lease agreements with Atlantic Marine Corps Communities
            LLC for residential housing units from September 18, 2017101 to present, and all
            authorized adult family member spouses or other occupants.

            Injunctive relief subclass: All servicemember tenants based at MCB Camp
            Lejeune who currently have ongoing lease agreements with Atlantic Marine Corps
            Communities LLC for residential housing units.

              189. Excluded from the class are Defendants’ legal representatives, officers, assigns,

directors, successors, and other individuals as is normal and customary in class certification. Also

excluded are all persons who make a timely election to be excluded from the class, in the event of

certification of any opt-out class; and any judicial officer presiding over this matter, members of

their immediate family, and members of their judicial staff.

              190. This action has been brought and may properly be maintained as a class action as

it satisfies the numerosity, commonality, typicality, adequacy, and superiority requirements.




100
      I.e., from four years prior to the date of filing of the complaint. N.C. Gen. Stat. § 75-16.2.
101
      I.e., from three years prior to the date of filing of the complaint. N.C. Gen. Stat. § 1-52.

                                                              53

                Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 53 of 70
Plaintiffs seek to represent an ascertainable class, as determining inclusion in the class can be done

through review of Defendants’ own records.

         191. Fed. R. Civ. P. 23(a)(1) (numerosity): The members of the class are so numerous

that joinder of all members is impracticable. While the exact number of class members is unknown

to Plaintiffs at this time, and can only be ascertained through appropriate discovery, Plaintiffs

believe that there are thousands of members. Members may be notified of the pendency of this

action by both regular and electronic mail using a form of notice customarily used in class actions.

         192. Fed. R. Civ. P. 23(a)(2) (common issues): Questions of law and fact common to

the class exist, including, inter alia:

        A.      Whether, during the class period, some or all of the Defendants were subject to
                contractual duties under the terms of the Form Lease;

        B.      Whether, during the class period, the Defendants breached their contractual duties
                entered into with Plaintiffs and class members;

        C.      Whether, during the class period, the Defendants violated the North Carolina
                Residential Rental Agreements Act, N.C. Gen. Stat. §§ 42-38 to 49 (“RRAA”);

        D.      Whether Defendants breached the implied warranty of habitability at G.S. § 42-42;

        E.      Whether class members have suffered impairment of their occupancy interest in
                their leaseholds rising to the level of breach of the warranty of habitability;

        F.      Whether Defendants have caused Plaintiffs and class members to experience
                substantial and unreasonable loss of use and enjoyment of their occupancy interests
                causing Defendants to be liable for temporary recurrent private nuisance;

        G.      Whether, during the class period, the Defendants caused there to be unacceptably
                bad housing conditions for an unreasonably high number of servicemember
                families at MCB Camp Lejeune;

        H.      Whether, during the class period, the Defendants engaged in unfair and deceptive
                trade practices in the business of marketing and leasing homes to Plaintiffs and
                class members at MCB Camp Lejeune, in violation of the North Carolina Unfair
                and Deceptive Trade Practices Act, N.C. Gen. Stat. § 75-1.1 et seq. (“NC UDAP”);




                                                 54

             Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 54 of 70
       I.      Whether, during the class period, the Defendants engaged in unfair and deceptive
               service, repair and maintenance policies and procedures with regard to the
               residential housing at MCB Camp Lejeune;

       J.      whether Defendants overcharged Plaintiffs and class members for repair and
               maintenance items or obligated Plaintiffs and class members to pay out-of-pocket
               for services or products for which Defendants should have paid;

       K.      Whether the capital expenditures and structural reforms announced by Defendants
               only after congressional hearings should have been implemented years ago;

       L.      Whether, due to the inadequacy of Defendants’ uniform customer service, repair
               and maintenance policies during the class period, the Plaintiffs and class members
               did not receive the rental housing they were promised or that their BAH was for;

       M.      whether Plaintiffs and class members have sustained damages and, if so, what is
               the proper measure of damages;

       N.      Whether the circumstances giving rise to a private nuisance are abatable;

       O.      Whether the Court should order full or partial refunds or disgorgement of BAH
               revenues obtained over the class period; and

       P.      Whether the Court should award other declaratory, injunctive or equitable relief.

        193. Fed. R. Civ. P. 23(a)(3) (typicality): Plaintiffs are members of the putative class.

The claims asserted by the Plaintiffs are typical of the claims of the members of the putative class,

as the claims arise from the same course of conduct by Defendants and the relief sought is common.

        194. Fed. R. Civ. P. 23(a)(4) (adequacy): Plaintiffs will fairly and adequately represent

and protect the interests of the members of the putative class, as their interests coincide with, and

are not antagonistic to, the other members. Plaintiffs have retained counsel competent and

experienced in both military housing and class action litigation.

        195. Fed. R. Civ. P. 23(b)(1)(A): A class action is appropriate because prosecuting

separate actions by or against individual class members would create a risk of inconsistent or

varying adjudications with respect to individual class members that would establish incompatible

standards of conduct for the party opposing the class.

                                                 55

            Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 55 of 70
         196. Fed. R. Civ. P. 23(b)(1)(B): A class action is appropriate because adjudications with

respect to individual class members that, as a practical matter, would be dispositive of the interests

of the other members not parties to the individual adjudications or would substantially impair or

impede their ability to protect their interests.

         197. Fed. R. Civ. P. 23(b)(2): A class action is appropriate because Defendants have

acted or refused to act on grounds that apply generally to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class as a whole.

         198. Fed. R. Civ. Pro. 23(b)(3): Certification of a class is appropriate because questions

of law or fact common to the respective members of the class predominate over questions of law

or fact affection only individual members. This predominance makes class litigation superior to

any other method available for the fair and efficient adjudication of these claims including

consistency of adjudications. Absent a class action it would be highly unlikely that the members

of the class would be able to protect their own interests because the cost of litigation through

individual lawsuits might exceed the expected recovery. A class action is a superior method for

the adjudication of the controversy in that it will permit a large number of claims to be resolved in

a single forum simultaneously, efficiently, and without the unnecessary hardship that would result

from the prosecution of numerous individual actions and the duplication of discovery, effort,

expense, and the burden of the courts that individual actions would create. The benefits of

proceeding as a class action, including providing a method for obtaining redress for claims that

would not be practical to pursue individually, outweigh any difficulties that might be argued with

regard to the management of the class action.




                                                   56

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 56 of 70
          199. Fed. R. Civ. P. 23(c)(4):102 In addition, or in the alternative, the certification of a

class limited to one or more of the common issues, as to one or more of the claims for relief alleged

below, is appropriate, because proof of one or more common issues of general relevance to all

class members would substantially simplify their ability to proceed further with individual claims

for damages with regard to mold-based personal injury or other claims.

      VIII. CLAIMS FOR RELIEF

             A. First Claim for Relief: NC UDAP.

          200. Plaintiffs re-allege the above paragraphs 1-199 as if fully set forth herein.

          201. This claim is brought by Plaintiffs individually and on behalf of the class. At all

times relevant herein, Defendants were engaged in commerce in the State of North Carolina and

are otherwise proper defendants under NC UDAP, N.C. Gen. Stat. § 75-1.1 et seq. Plaintiffs and

class members are members of the consuming public as defined by NC UDAP, as they sought to

acquire goods and services by lease. Under North Carolina law, lessees have standing to bring a

claim under NC UDAP.

          202. Unfair and deceptive trade practices related to marketing of rental housing to

prospective customers and providing landlord and property management services for existing

customers are subject to NC UDAP because the rental of residential housing is considered

commerce pursuant to N.C. Gen. Stat. § 75-1.1.

          203. Defendants were each directly and materially involved in providing the leased

residential housing herein, or in providing property management services, such that each is jointly

and severally liable for violations of NC UDAP.




102
   Fed. R. Civ. P. 23(c)(4) (“(4) Particular Issues. When appropriate, an action may be brought or maintained as a
class action with respect to particular issues.”).

                                                        57

            Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 57 of 70
        204. Defendants during the pertinent times have engaged in unfair and deceptive trade

practices in connection with Plaintiffs and class members including as follows:

           a.     By offering, marketing and leasing residential housing to Plaintiffs and class
                  members that had defects and deficiencies far in excess of what was acceptable
                  and reasonable;

           b.     By offering, marketing and leasing residential housing to Plaintiffs and class
                  members that had water intrusion and mold contamination incidences far in
                  excess of what was acceptable and reasonable;

           c.     By unfairly and deceptively marketing lease offerings as coming with excellent
                  customer service, repair and maintenance, when in fact that was not the case;

           d.     By receiving payment in the form of the BAH for Plaintiffs and class members,
                  where the BAH was calculated based on an assumption that it was paying for
                  reasonable and safe housing, when in fact that was not the case;

           e.     By conducting, sponsoring or participating in resident satisfaction surveys that
                  were inaccurate and misleading, and by using those inaccurate and misleading
                  surveys to avoid oversight of their unacceptable housing practices;

           f.     By maintaining customer service, repair and maintenance records and data that
                  were inaccurate, incomplete and unreliable, and by using that inaccurate and
                  incomplete repair and maintenance data to avoid oversight of their unacceptable
                  housing practices; and

           g.     By breaching the implied warranty of habitability, the RRAA, or other law,
                  including as alleged in the other claims for relief.

        205. The conduct of Defendants as set forth herein was against established public policy

of the State; was unethical, oppressive, unscrupulous, and substantially injurious to consumers;

and had the capacity and tendency to deceive the average consumer.

        206. During the class period, Defendants received numerous complaints and repair

requests, including from Plaintiffs and class members. Many of the conditions complained of were

the same unfit conditions identified by prior servicemember tenants of the same properties, units

and buildings. Defendants had knowledge of this historical information regarding the rental

properties, while the incoming new tenants did not.

                                               58

          Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 58 of 70
        207. Defendants, by virtue of their course of administering, leasing, building and

repairing units at MCB Camp Lejeune, were uniquely aware of the condition of them, including

the unacceptable and unsafe conditions and the existence of conditions likely to cause a substantial

and unreasonable interference with the occupants’ ability to use and enjoy the leased properties.

        208. Nevertheless, Defendants knowingly leased those units to Plaintiffs and class

members, marketing and representing the communities to the Plaintiffs and class members as being

safe, habitable, and well-serviced by the property managers.

        209. Had Plaintiffs and class members known in advance of the actual nature of the

Defendants’ leasing and property management practices and the actual condition of the units, they

would not have entered into the leases on the terms proposed by Defendants.

        210. Defendants have used their 50-year ground lease, the disparity in information

available to the servicemembers and their families, the lack of transparency afforded to the

servicemembers as well as regulators, the servicemembers’ weaker economic position, and the

limitations on families being able to break the lease and move, to effectively hold Plaintiffs hostage

in their leases until they received orders stationing them elsewhere.

        211. During the pertinent times, Defendants collected the full amount of the BAH, as

income otherwise payable to the servicemember Plaintiffs, giving those Plaintiffs no discount for

the size, quality, or condition of their house, nor for the inadequate repair and maintenance.

        212. During the class period, Defendants underpaid outside repair, maintenance and

service vendors, chose ill-equipped and poorly trained vendors, and imposed limits on the abilities

of outside vendors to engage in repair and maintenance services, such that problems such as

moisture intrusion and mold were likely to occur and once “repaired,” were likely to recur.




                                                 59

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 59 of 70
         213. During the class period, Defendants engaged in arrangements with outside service

vendors and used policies and procedures that resulted in unfairly transferring service, repair and

maintenance costs off of the Defendants and onto the Plaintiffs and class members.

         214. Plaintiffs and class members suffered actual injury as a direct and proximate result

of Defendants’ unfair and deceptive conduct, including out-of-pocket costs for repair, service,

maintenance, diagnostic, sampling, mold assessment, or cleaning products, and the overpayment

of their BAH rent by comparison with the quality of the homes provided during the class period.

         215. During the pertinent times, Defendants’ actions were in or affecting commerce in

North Carolina and nationally, and otherwise amounted to unfair and deceptive trade practices, in

violation of Chapter 75 of the North Carolina General Statutes.

         216. Plaintiffs and class members have been damaged and are entitled to recover

compensatory damages, treble damages and reasonable attorney’s fees and expenses.

            B. Second Claim for Relief: NC RRAA.

         217. Plaintiffs re-allege the above paragraphs 1-216 as if fully set forth herein.

         218. This claim is brought by Plaintiffs individually and on behalf of the three-year

subclass. During the pertinent times, Defendants had a duty to provide fit and habitable housing

under the RRAA and North Carolina common law.103

         219. Plaintiffs’ and class members’ leases are subject to N.C. Gen. Stat. § 42-46. During

all relevant times, Atlantic Marine Corps Communities, LLC was the owner and a contracting

party pursuant to the leases and otherwise subject to the coverage of the RRAA.

         220. During all relevant times, Defendants, jointly and severally, acted as the property

manager and a contracting party pursuant to the leases, an agent of the owner, or otherwise were


103
   See Jackson v. Housing Authority of High Point, 73 N.C. App. 363, 372, 326 S.E.2d 295 (1985) (discussing
breach of implied warranty and Residential Rental Agreements Act, G.S. 42-38 et seq.).

                                                      60

            Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 60 of 70
materially involved in providing property management services under the leases and subject to the

coverage of the RRAA.

        221. During all relevant times, some or all of the Defendants had actual or apparent

authority to perform the landlords’ obligations under the leases and the RRAA and did perform

such duties, or otherwise were subject to the coverage of the RRAA.

        222. During all relevant times, N.C. Gen. Stat. § 42-42(a)(1) required Defendants to

comply with the current applicable codes governing residential construction. N.C. Gen. Stat. §

42-42(a)(2) required Defendants to make all repairs and do whatever necessary to put and keep the

tenants’ premises in a fit and habitable condition. N.C. Gen. Stat. § 42-42(a)(8) required

Defendants, within a reasonable period of time based upon the severity of the condition, to repair

or remedy any imminently dangerous condition after acquiring knowledge or receiving notice.

        223. During the pertinent times, Defendants had knowledge regarding the recurrent

problems of all of the housing units at MCB Camp Lejeune. Plaintiffs and class members did not.

During the pertinent times, Defendants received numerous tenant complaints regarding residential

problems and defects. Under the facts and circumstances, Plaintiffs and class members should be

deemed to have satisfied any applicable notice requirement for purposes of triggering any RRAA

duties that had a notice prerequisite.

        224. During the class period, Defendants impliedly warranted to Plaintiffs and class

members that the premises available for lease were in fit and habitable condition. In fact,

Defendants knew that an unacceptably high proportion of units had mold, insects, defective HVAC

systems or other deficiencies. Nonetheless, Defendants held out their privatized housing at MCB

Camp Lejeune to be high-quality and safe.




                                               61

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 61 of 70
        225. The units leased by Plaintiffs and class members have had moisture intrusion, mold,

insects, defective HVAC systems and other conditions which threatened the health and safety of

family members. Defendants had adequate time to repair and remedy the unsafe and unsanitary

conditions after years of complaints and repair requests but failed to make a reasonable effort to

repair and remedy the defective conditions.

        226. During the pertinent times Defendants violated N.C. Gen. Stat. § 42-42 and the

implied warranty of habitability as to Plaintiffs and class members, thereby proximately causing

injury to the Plaintiffs and class members.

        227. As a direct and proximate result of Defendants’ breaches of the implied warranty

of habitability, Plaintiffs and class members were injured, and are entitled to damages and

declaratory, injunctive or equitable relief to the extent available.

        228. Defendants breached their implied warranty of habitability thereby proximately

causing damages to Plaintiffs and class members, including out-of-pocket costs, costs representing

the labor value of needless time consumed by residents seeking to repair and maintain units

themselves, and monies representing the overpayment of BAH rent amounts in whole or in part

exceeding the reasonable rental value of the units during the period of occupancy.

           C. Third Claim for Relief: Breach of Contract.

        229. Plaintiffs re-allege the above paragraphs 1-228 as if fully set forth herein.

        230. This claim is brought by Plaintiffs individually and on behalf of the three-year

subclass. During the pertinent times, servicemember Plaintiffs and class members entered into

valid contracts with Defendants in the form of residential leases.

        231. The leases and incorporated materials imposed explicit and implicit duties on

Defendants, as owners or entities materially involved in providing property management, to



                                                  62

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 62 of 70
perform the contract so as to ensure the units were fit for human habitation. During the pertinent

times, Defendants warranted that units were reasonably safe and habitable for occupancy.

         232. During the pertinent times, Defendants failed to comply with the material terms of

the leases by failing to ensure the houses were fit for human habitation and by failing to diligently

repair and remedy the conditions affecting habitation. Defendants breached provisions of the Form

Lease and incorporated materials including by failing to provide adequate repair and maintenance

services to residents.

         233. On information and belief, the Defendants were directly and materially involved in

performing under the lease contracts, or otherwise directly and materially involved on the facts, so

as to be fairly held jointly and severally liable for breach of contract.

         234. A contract carries with it an implied covenant by the parties to act fairly and in good

faith in carrying out the agreement.104 Defendants here had a duty to act fairly and in good faith

in connection with performance under the residential leases herein.

         235. Defendants had an implicit obligation to act in good faith and make reasonable

efforts to perform their obligations under the leases including, but not limited to, keeping the units

safe and habitable, providing adequate repair and maintenance services, providing honest

information to the tenants, and not using Defendants’ vastly more powerful economic position to

oppress and intimidate families. During the pertinent times, Defendants breached the implied

covenant of good faith and fair dealing.




104
  See Maglione v. Aegis Family Health Ctrs., 168 N.C. App. 49, 56, 607 S.E.2d 286, 291 (2005); Robinson v.
Deutsche Bank Nat. Tr. Co., No. 52-CV-590, 2013 U.S. Dist. LEXIS 50797, 2013 WL 1452933, at *11 (E.D.N.C.
Apr. 9, 2013) (accord).

                                                    63

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 63 of 70
         236. Plaintiffs sustained damages as a result of Defendants’ breaches of contract

including the overpayment of rent, as well as incurring of out-of-pocket expenses and other

consequential and special damages in an amount to be proven at trial.

         237. As a proximate and legal result of Defendants’ breaches of contract, Plaintiffs and

class members were injured and damaged, and are entitled to an award of all their actual and

consequential damages including, but not limited to, attorneys’ fees and costs, in amounts to be

proven at time of trial.

            D. Fourth Claim for Relief: Negligence.

         238. Plaintiffs re-allege the above paragraphs 1-237 as if fully set forth herein.

         239. This claim is brought by the Plaintiffs individually and on behalf of the three-year

subclass, as an issue class pursuant to Fed. R. Civ. P. 23(c)(4). During the pertinent times, all of

the named Defendants were directly and materially involved in managing the residential leased

properties such that each incurred a duty to act with due care to the Plaintiffs and class members

with regard to their residential repair, maintenance and property management services.

         240. During the pertinent times, Defendants owed a duty to Plaintiffs and class members

to communicate truthful information regarding known defects in their military housing, including

material facts regarding the condition of leased homes which Defendants had knowledge, and

Plaintiffs lacked knowledge, of which Plaintiffs to be informed before entering into leases.

         241. During the pertinent times, Defendants owed a duty to Plaintiffs and class members

to respond promptly, effectively, and truthfully to concerns about the condition of the units

expressed to them by Plaintiffs, including refraining from providing misinformation when

responding to concerns.




                                                 64

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 64 of 70
         242. During the pertinent times, Defendants owed a duty to Plaintiffs and class members

to faithfully observe and comply with all applicable Federal, State and local laws, rules,

regulations, orders, ordinances, and other governmental standards and requirements including, but

not limited to, the NC RRAA.

         243. During the pertinent times, Defendants owed a duty to Plaintiffs and class members

to maintain leased houses in good order and in a decent, safe and sanitary condition and to respond

competently and reasonably to requests and complaints of the tenants.

         244. During the pertinent times, Defendants breached their duties as follows with regard

to Plaintiffs and class members including by failing to communicate truthful information regarding

the housing, by failing to respond promptly, effectively, and truthfully to concerns about the

condition of the units expressed by Plaintiffs, including refraining from providing misinformation

when responding to said concerns, and by failing to maintain leased houses in good order and in a

decent, safe and sanitary condition, both in terms of protecting Plaintiffs and class members from

water intrusion and mold, acting reasonably to respond to mold complaints, and otherwise.

         245. Defendants’ breaches of duties constitute negligence, gross negligence, negligence

per se, and/or reckless and willful conduct.

         246. As a proximate and legal result of Defendants’ breaches of the duty of care,

Plaintiffs and class members have been injured. Plaintiffs and class members have been injured

as a result of Defendants’ breaches of the duty of due care.

         247. As a proximate and legal result of Defendants’ negligence, negligence per se,

recklessness, and gross negligence, Plaintiffs and class members were injured and harmed.

         248. Plaintiffs and class members are entitled to an award of damages in amounts to be

proven at time of trial.



                                                65

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 65 of 70
        249. To the extent that Defendants’ conduct was undertaken intentionally or with

reckless disregard for the foreseeable consequences to Plaintiffs and class members, and the

requirements of N.C. Gen. Stat. § 1D-1 et seq. have been met by the evidence, Plaintiffs and class

members should be awarded exemplary or punitive damages.

           E. Fifth Claim for Relief: Temporary Recurrent Private Nuisance.

        250. Plaintiffs re-allege the above paragraphs 1-249 as if fully set forth herein.

        251. This claim is brought by Plaintiffs individually and on behalf of the three-year

subclass and injunctive relief subclass. The Plaintiffs and class members who occupied the

residential units during the pertinent times have standing to bring this claim due to their possessory

and occupancy interests.

        252. During the pertinent times, the Defendants proximately caused the Plaintiffs and

class members to incur a substantial and unreasonable interference with their ability to use and

enjoy their leasehold properties.

        253. As a direct and proximate result of Defendants’ creation and maintenance of a

temporary and recurrent private nuisance, the Plaintiffs and class members have been injured.

        254. The nuisance conditions herein are abatable. However, during the class period,

Defendants have unreasonably refused to abate them.

        255. As a result of the Defendants’ creation and maintenance of a private nuisance, the

Plaintiffs and class members are entitled to compensatory damages and to injunctive relief in the

form of an order requiring Defendants to abate the further persistence of the private nuisance.

           F. Sixth Claim for Relief: Declaratory and Injunctive Relief.

        256. Class Plaintiffs re-allege the above paragraphs 1-255 as if fully set forth herein.




                                                 66

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 66 of 70
        257. This claim is brought by Plaintiffs individually and on behalf of the injunctive relief

subclass. Those Plaintiffs and class members who continue to lease and occupy residential units

pursuant to ongoing lease contracts with Defendants are entitled to entry of declaratory relief and

for the Court to construe and clarify the express and implied terms of the form lease and declare

the respective rights and duties of the parties.

        258. Under the circumstances, Plaintiffs are entitled to equitable, injunctive and

declaratory relief specifying and clarifying Defendants’ duties to provide adequate and fair

customer service, repair and maintenance property management services, under the express and

implied terms of the parties’ agreements.

        259. During the pertinent times, Defendants knew, or should have known, that the homes

in question were non-compliant with applicable Federal, State and local laws, rules, regulations,

orders, ordinances, and other governmental standards and requirements. However, Defendants

failed to act appropriately under the obligations imposed by the lessor-lessee relationship.

        260. Under the circumstances, particularly due to the existence of Plaintiffs and class

members who are parties to currently ongoing leases, available remedies at law may be in whole

or in part inadequate, and injunctive relief may assist to preserve the status quo pending the

ultimate resolution of this action.

        261. During the pertinent times, Defendants have collected significant BAH and other

income related to providing the deficient residential leased properties to servicemembers and their

families. To the extent not subject to Plaintiffs’ breach of contract claim, Plaintiff have conferred

a benefit on Defendants which it would be unjust for Defendants to retain in whole or part, and

Defendants have been unjustly enriched. In addition or in the alternative to the claims alleged

above, Plaintiffs request that the Court order an equitable accounting, refund, disgorgement and



                                                   67

           Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 67 of 70
restitution, including to the extent that Defendants’ revenues traceable to the Plaintiffs’ and class

members tenancies exceed the reasonable value of the leaseholds during the pertinent times.

          262. Plaintiffs request that the Court enter equitable, declaratory and injunctive relief:

                  a.      construing the terms of the form lease agreement and declaring the
                          respective rights and obligations of the parties;

                  b.      enjoining Defendants from continuing violations of their duties as
                          landlords and property managers herein;

                  c.      awarding relief in the form of appointing a special master or auditor at the
                          Defendants’ expense to engage in an accounting and review of pertinent
                          records regarding Defendants’ alleged property management practices;

                  d.      enjoining Defendants to correct misrepresentations on the websites and in
                          marketing materials or to provide more complete and transparent
                          disclosures to servicemember tenants and their families;

                  e.      sequestering BAH payments under Court oversight;

                  f.      ordering abatement of the private nuisance;

                  g.      awarding disgorgement and full or partial restitution of monies to eligible
                          servicemembers; and/or

                  h.      awarding such other declaratory, injunctive or equitable relief as the Court
                          may deem appropriate.

   IX.        JURY DEMAND.

         Plaintiffs respectfully demand a trial by jury of all claims so triable.

   X.         PRAYER FOR RELIEF.

         WHEREFORE, Plaintiffs pray for judgment in their favor against Defendants as follows:

         1.     For designation of the Plaintiffs as class representatives;

         2.     For appointment of the undersigned counsel as class counsel;

         3.     For certification of a class and specified subclasses with regard to the Plaintiffs’
                stated claims for relief, or, with regard to one or more common issues;




                                                   68

              Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 68 of 70
4.      For an award of actual, compensatory, special, and consequential damages in an
        amount to be proven at trial;

5.      For an award of treble damages as provided by N.C. Gen. Stat. § 75-16;

6.      For an award of rent abatement, in whole or in part, prospectively or retrospectively;
        restitution; or disgorgement of the monies obtained by Defendants;

7.      For an award of reasonable attorneys’ fees and costs under N.C. Gen. Stat. § 75-16.1;

8.      For an award of punitive damages to the extent the evidence may show violation of
        Chapter 1D of the North Carolina General Statutes and proof by clear and convincing
        evidence of an aggravating factor;

9.      For equitable relief to abate a nuisance; and

10.     For such other and further relief as the Court may deem just and proper.




                                           69

      Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 69 of 70
DATED: September 18, 2020.

BY:                                 s/Joel R. Rhine
                                    Joel R. Rhine, NC State Bar No. 16028
                                    Martin A. Ramey, NC State Bar No. 33617
                                    Janet R. Coleman, NC State Bar No. 12363
                                    RHINE LAW FIRM, P.C.
                                    1612 Military Cutoff Rd., Suite 300
                                    Wilmington, NC 28403
                                    Phone: 910-772-9960
                                    jrr@rhinelawfirm.com
                                    mjr@rhinelawfirm.com
                                    jrc@rhinelawfirm.com

                                    David Hilton Wise, VA Bar No. 30828
                                    John J. Drudi, VA Bar No. 86790
                                    WISE LAW FIRM PLC
                                    10476 Armstrong Street
                                    Fairfax, VA 22030
                                    Phone: 703-934-6377
                                    dwise@wiselaw.pro
                                    Jdrudi@wiselaw.pro
                                    By special appearance, Local Civil Rule 83.1(e)

                                    John A. Yanchunis, FL Bar No. 324681
                                    Kenya Reddy, FL Bar No. 459933
                                    MORGAN & MORGAN LAW FIRM
                                    201 N. Franklin Street, 7th Floor
                                    Tampa, FL 33602
                                    Phone: 813-223-5505
                                    JYanchunis@ForThePeople.com
                                    KReddy@ForThePeople.com
                                    By special appearance, Local Civil Rule 83.1(e)

                                    s/John Hughes
                                    Mona Lisa Wallace, NC State Bar No. 009201
                                    John Hughes, NC State Bar No. 22126
                                    WALLACE AND GRAHAM, PA.
                                    525 N. Main Street
                                    Salisbury, NC 28144
                                    Phone: 704-633-5244
                                    mwallace@wallacegraham.com
                                    jhughes@wallacegraham.com




                                      70

         Case 7:20-cv-00174-D Document 1 Filed 09/18/20 Page 70 of 70
